--------------------------------------------------------------------------------

Exhibit 10.2



STOCKHOLDERS AGREEMENT


of


LEGACY RESERVES INC.
 
Dated as of December 11, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
   
ARTICLE I. DEFINITIONS
1
     
Section 1.1
Certain Defined Terms
1
 
Section 1.2
Table of Defined Terms
8
 
Section 1.3
Other Definitional Provisions
9
   
ARTICLE II. CORPORATE GOVERNANCE
10
     
Section 2.1
Board Representation
10
 
Section 2.2
Committees; Subsidiaries
13
 
Section 2.3
Board Approvals; Meetings
13
 
Section 2.4
Officers
14
 
Section 2.5
Corporate Opportunities
14
 
Section 2.6
GSO Majority Consent Rights
15
 
Section 2.7
Non-GSO Directors Consent Rights
16
   
ARTICLE III. INFORMATION RIGHTS
16
     
Section 3.1
Reports
16
 
Section 3.2
Quarterly Conference Calls
17
 
Section 3.3
Confidentiality
18
   
ARTICLE IV. TRANSFERS
19
     
Section 4.1
Transfer Restrictions
19
 
Section 4.2
Right of First Offer
19

Section 4.3
Involuntary Transfers
21
   
ARTICLE V. ADDITIONAL TRANSFER PROVISIONS; PREEMPTIVE RIGHTS
22
     
Section 5.1
Drag-Along Right
22
 
Section 5.2
Tag-Along Right
24
 
Section 5.3
Issuances of Equity Securities; Preemptive Right
27
   
ARTICLE VI. IPO; REGISTRATION RIGHTS
29
     
Section 6.1
IPO
29
 
Section 6.2
Demand Registration Rights; Demand Shelf Takedowns
30
 
Section 6.3
Piggyback Rights
31
 
Section 6.4
Selection of Underwriters
33
 
Section 6.5
Priority on Registrations
33
 
Section 6.6
Registration Procedures
34
 
Section 6.7
Registration Expenses
38
 
Section 6.8
Indemnification
38



i

--------------------------------------------------------------------------------

 
Section 6.9
1934 Act Reports
40
 
Section 6.10
Holdback Agreement
40
 
Section 6.11
Blackout Periods
41
 
Section 6.12
Participation in Registration
42
 
Section 6.13
Other Registration Rights
42
 
Section 6.14
Pre-IPO; Rule 144
42
 
Section 6.15
Coordination of Rule 144 Sales
42
 
Section 6.16
Efforts to List Company Common Shares; Public Reporting Company; Deregistration
43
 
Section 6.17
Further Assurance
43
   
ARTICLE VII. REPRESENTATIONS AND WARRANTIES
43
     
Section 7.1
Representations and Warranties of Stockholders
43
 
Section 7.2
Survival
45
   
ARTICLE VIII. MISCELLANEOUS
46
     
Section 8.1
Reimbursement of Expenses
46
 
Section 8.2
Termination
46
 
Section 8.3
Entity Form of Company; Governing Documents
46
 
Section 8.4
Amendments and Waivers
46
 
Section 8.5
Successors, Assigns and Transferees
47
 
Section 8.6
Legends
47
 
Section 8.7
Notices
47
 
Section 8.8
Further Assurances
48
 
Section 8.9
Entire Agreement
48
 
Section 8.10
Organizational Documents
48
 
Section 8.11
Delays or Omissions
49
 
Section 8.12
Governing Law; Jurisdiction; Waiver of Jury Trial
49
 
Section 8.13
Severability
49
 
Section 8.14
Enforcement
50
 
Section 8.15
Titles and Subtitles
50
 
Section 8.16
No Recourse
50
 
Section 8.17
Counterparts; Facsimile Signatures
50
 
Section 8.18
No Partnership
50



ii

--------------------------------------------------------------------------------

Schedules
     
Schedule 1
GSO Stockholders
   
Schedule 2
Noteholder Backstop Stockholders
   
Schedule 3
Capitalization Table
   
Schedule 4
Initial Directors
   
Schedule 5
Initial Officers
   
Exhibits
     
Exhibit A
Joinder Agreement
   
Exhibit B
Form of ROFO Response

 
iii

--------------------------------------------------------------------------------

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of December
11, 2019 (the “Closing Date”), by and among Legacy Reserves Inc., a Delaware
corporation (the “Company”), each of the Persons who are listed on Schedule 1
hereto (collectively, together with their Permitted Affiliates who on or after
the date hereof own Company Common Shares, the “GSO Stockholders”, and each, a
“GSO Stockholder”), each of the Persons who are listed on Schedule 2 hereto (the
“Noteholder Backstop Stockholders”, and each, a “Noteholder Backstop
Stockholder”) and each Person who hereafter becomes a party hereto pursuant to
Article IV as a Stockholder.
 
RECITALS
 
WHEREAS, pursuant to the Joint Chapter 11 Plan of Reorganization for the Company
and its Debtor Affiliates, dated as of November 4, 2019 (the “Plan”), on the
Closing Date, the GSO Stockholders, on the one hand, and the Noteholder Backstop
Stockholders and certain other Persons, on the other hand, have been issued
shares of Common Stock;
 
WHEREAS, as of the date hereof, and following the consummation of the
transactions contemplated by the Plan (the “Closing”), each Stockholder owns the
number and class of shares in the Company as they are entitled to receive under
the Plan, which amounts shall be as set forth opposite such Stockholder’s name
on Schedule 3 attached hereto (the “Capitalization Table”), which Capitalization
Table may be updated from time to time by the Company and shall be maintained by
the Company in its books and records; and
 
WHEREAS, the Stockholders and the Company desire to promote the interests of the
Company and their mutual interests as stockholders of the Company by
establishing herein certain terms and conditions governing the rights and
obligations in respect of stockholding in the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I.

DEFINITIONS
 
Section 1.1           Certain Defined Terms.  As used herein, the following
terms shall have the following meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means, with reference to any specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. 
Notwithstanding the foregoing, for the purposes of this Agreement, except for
purposes of Section 2.5 (Corporate Opportunities), Section 3.3
(Confidentiality), Section 6.8 (Indemnification) and Section 8.16 (No Recourse),
The Blackstone Group, L.P., a Delaware limited partnership, and all private
equity funds, portfolio companies, parallel investment entities, and alternative
investment entities owned, managed, or controlled by The Blackstone Group, L.P.
or an Affiliate thereof shall not be considered or otherwise deemed to be an
“Affiliate” of GSO Capital or any of its Affiliates, but any fund or account
managed, advised or subadvised, by GSO Capital or any of its Affiliates shall,
for the avoidance of doubt, be considered an “Affiliate” of GSO Capital for all
purposes hereunder.
 
1

--------------------------------------------------------------------------------

“Applicable Law” means, with respect to any Person, matter, fact pattern,
circumstance, event or occurrence, all Laws applicable to such Person, matter,
fact pattern, circumstance, event or occurrence.
 
“beneficially own” has the meaning given to such term in Rule
13d-3 under the 1934 Act and, for all applicable purposes hereof, a Person’s
beneficial ownership of Equity Securities shall be calculated in accordance with
the provisions of such Rule.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York, New York, United States of America.
 
“Bylaws” means the Third Amended and Restated Bylaws of the Company, dated as of
the date hereof, and as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the Charter and
this Agreement.
 
“Charter” means the Second Amended and Restated Certificate of Incorporation of
the Company, dated as of the date hereof, and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and this Agreement.
 
“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
“Company Common Shares” means shares of Common Stock or other shares of common
stock or common equity equivalents of the Company (including any Conversion
Shares) held at the time of determination.
 
“Company Competitor” means any Person that, directly or indirectly, (a) is a
Specified Business, or (b) has (directly or indirectly) a material ownership
stake in a Specified Business (other than an investment of not more than one
percent (1%) of the securities of a publicly-traded company, or such Person does
not have, and does not exercise, any management or operation rights with respect
to such company beyond the scope of its equity ownership as a passive
investor).  For the purposes of this definition, “Specified Business” means: (i)
any material competitor of the Company or any of its Subsidiaries, or (ii) any
current or prior material suppliers or vendors or the Company or any of its
Subsidiaries.
 
2

--------------------------------------------------------------------------------

“Company Sale” means a transaction or series of related transactions where the
Stockholder Majority determines to (a) Transfer to one or more Persons a number
of Equity Securities representing more than fifty percent (50%) of the Common
Stock held by all Stockholders, (b) merge the Company with a Person, (c) sell
all or substantially all of the assets of the Company to one or more Persons, or
(d) otherwise enter into a business combination between the Company and one or
more Persons (in any case, whether by merger, consolidation, sale, exchange,
issuance, transfer or redemption of securities, by sale, exchange or transfer of
assets, or otherwise); provided that a Transfer to an Affiliated Person of the
Stockholder Majority shall only constitute a Company Sale in that event that (i)
such Transfer satisfies any of the preceding clauses (a) through (d) and (ii)
such Transfer is the result of a bona fide sale process (as determined by the
Board in good faith) involving at least one (1) other Person as a potential
purchaser in such Transfer that is not an Affiliate of the Stockholder Majority.
 
“Contract” means any legally binding contract, agreement, subcontract, lease,
deed, mortgage, license, instrument, note, commitment, undertaking, indenture
and arrangement (including any and all amendments and modifications thereto),
whether written or oral.
 
“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means (a) the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of another Person,
whether through the ownership of voting securities, as trustee or executor, by
Contract or otherwise, or (b) the direct or indirect ownership of more than
fifty percent (50%) of the equity or voting interests in such Person.
 
“Debtor(s)” means Legacy Reserves Inc., a Delaware corporation; Legacy Reserves
GP, LLC, a Delaware limited liability company; Legacy Reserves LP, a Delaware
limited partnership; Legacy Reserves Finance Corporation, a Delaware
corporation; Legacy Reserves Services LLC, a Texas limited liability company;
Legacy Reserves Operating LP, a Delaware limited partnership; Legacy Reserves
Energy Services LLC, a Texas limited liability company; Legacy Reserves
Operating GP LLC, a Delaware limited liability company; Dew Gathering LLC, a
Texas limited liability company; Pinnacle Gas Treating LLC, a Texas limited
liability company; and Legacy Reserves Marketing LLC, a Texas limited liability
company.
 
“Demand Holder” means, without duplication, (a) each of the GSO Stockholders and
(b) any Stockholders collectively owning forty percent (40%) or more of the
outstanding Company Common Shares.
 
“Director” means a member of the Board.
 
“Equity Securities” means any shares of any class of capital stock of the
Company (including any Voting Securities).
 
“Established OTC Marketplace” means an industry-recognized established
over-the-counter marketplace, including (but not limited to) the OTC Markets
Group’s OTCQX exchange and OTCQB exchange and other similar trading
marketplaces, but excluding, for the avoidance of doubt, the “pink sheets” or
other similar trading marketplaces.
 
“Exit Facility” has the meaning set forth in the Plan.
 
3

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.
 
“Governmental Authority” means any supra-national (including the European
Union), national, federal, state, provincial, municipal, local or foreign
government or political subdivision thereof, governmental authority, taxing,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, arbitrator, court or tribunal, including
self-regulated organizations or other non-governmental regulatory or
quasi‑governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Applicable Law).
 
“Group” has the meaning assigned to such term in Section 13(d)(3) of the 1934
Act.
 
“GSO Capital” means GSO Capital Partners LP, a Delaware limited partnership.
 
“GSO Majority” means one or more GSO Stockholders holding a majority of the
issued and outstanding Common Stock held by the GSO Stockholders, at any time of
determination.
 
“Holder” means any Stockholder holding Registrable Shares.
 
“Independent” means with respect to any Director, any such Director who
satisfies the definition of “Independent Director” set forth in NASDAQ
Marketplace Rule 4200(a)(15).
 
“Involuntary Transfer” means any Transfer, other than by voluntary act of a
Stockholder or its Affiliates, and any proceeding or action by or in which a
Stockholder shall be deprived or divested of any right, title or interest in or
to any Equity Securities or any Equity Securities shall become encumbered,
whether or not such Stockholder consents to such proceeding or action,
including, (a) any seizure under levy of attachment or execution, (b) any
foreclosure upon a pledge of, or a security interest in, Equity Securities, (c)
any Transfer in connection with any bankruptcy or similar proceedings relating
to such Stockholder, or (d) any Transfer to a state or to a public officer or
agency pursuant to any statute pertaining to escheat or abandoned property. 
“Involuntary Transferee” shall have a corresponding meaning.
 
“IPO” means, with respect to any Company (or any successor or Affiliate
thereof), an underwritten initial public offering of equity securities of the
Company (or any successor or Affiliate thereof) pursuant to an effective
registration statement filed under the 1933 Act (excluding registration
statements filed on Form S-8, or any similar successor form or another form used
for a purpose similar to the intended use for such forms) resulting in aggregate
gross proceeds to the Company and/or selling Stockholders of at least two
hundred million dollars ($200,000,000) (provided that, such minimum threshold
may be waived in the sole discretion of the GSO Majority) and that results in
the issuer’s common equity securities being listed on the New York Stock
Exchange, Nasdaq or other comparable national securities exchange.
 
“Law” means any statute, law (including common law), ordinance, rule,
regulation, code, order, constitution, treaty, judgment, decree, or other
requirement, in each case, of any Governmental Authority.
 
4

--------------------------------------------------------------------------------

“Lock-up Period” means, with respect to any Registration which involves an
underwritten offering, the period beginning ten (10) days prior to the “pricing”
of such offering and ending (a) one hundred and eighty (180) days after the
“pricing” of such offering (in the case of the IPO) or (b) ninety (90) days
after the “pricing” of such offering (in the case of any offering other than the
IPO), or, in each case, such shorter or longer period as the managing
underwriter for any underwritten offering may reasonably agree or reasonably
request.
 
“Management Stockholders” has the meaning set forth in the Management
Stockholders Agreement.
 
“Management Stockholders Agreement” means that certain Management Stockholders
Agreement, dated as of December 11, 2019, by and among the Company, the GSO
Stockholders and the Management Stockholders party thereto from time to time.
 
“Member of the Immediate Family” means, with respect to any individual, each
parent, spouse or child (including those adopted) of such individual and each
custodian or guardian of any property of one (1) or more of such Persons in the
capacity as such custodian or guardian.
 
“Noteholder Backstop Majority” means one or more Noteholder Backstop
Stockholders (or their Permitted Affiliates) holding a majority of the issued
and outstanding Common Stock held by the Noteholder Backstop Stockholders (and
their Permitted Affiliates), at any time of determination.
 
“Permitted Affiliate” means, (a) with respect to any Stockholder that is not a
natural person, any limited partner, member, investors, co-investment vehicles
or similar investment vehicles established, sponsored, managed or advised by
such Stockholder or its Affiliates (as such terms are customarily used among
institutional investors) of such Stockholder, and (b) with respect to any
Stockholder that is a natural person, one (1) or more Members of the Immediate
Family of such Stockholder, or to a trust for the benefit of such Stockholder or
one (1) or more of the Members of the Immediate Family of such Stockholder, so
long as such Stockholder controls such trust and guarantees the obligations of
such Person in connection with any of the provisions herein; provided that,
notwithstanding the foregoing, in no event shall a Permitted Affiliate be a
Company Competitor.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any Group composed of two (2) or more of the foregoing.
 
“Preemptive Right Excluded Issuance” means any of the following: (a) issuances
or grants under the Company’s management incentive plan or approved by the
Board; (b) issuances or grants of Additional Securities in connection with any
reorganization, recapitalization or similar transaction approved by the Board in
which the economic rights of the Company’s then-existing Equity Securities are
preserved in all material respects (with all Equity Securities within a
particular class being treated in a substantially identical manner as all other
Equity Securities within such class); (c) issuances of Additional Securities by
the Company or any of its Subsidiaries (i) to the seller(s) (including issuances
to members of management of any acquired entity) pursuant to, and in
consideration for, an acquisition of any Person undertaken by the Company or any
Subsidiary of the Company that is approved by the Board or (ii) in connection
with a joint venture, partnership or other similar strategic relationship
approved by the Board; provided that, in each case, in no event shall such
Additional Securities constitute greater than ten percent (10%) of all issued
and outstanding Company Common Shares (on a pro forma basis, taking into account
such issuance of Additional Securities); (d) issuances of Additional Securities
by the Company or any of its Subsidiaries (or any successors thereof) pursuant
to an IPO or any other public offering; (e) issuances of Additional Securities
in connection with any equity split or reverse equity split or equivalent action
by the Company or any of its Subsidiaries; and (f) issuances of Additional
Securities in connection with a debt financing of the Company or any of its
Subsidiaries that is approved by the Board.
 
5

--------------------------------------------------------------------------------

“Registrable Shares” means (a) any and all Company Common Shares held at the
time of determination, and (b) any other securities issued and issuable therefor
or with respect thereto, whether by way of stock split, stock dividend,
reclassification, subdivision or reorganization, recapitalization, distribution
or similar event.  As to any particular Registrable Shares, such securities
shall cease to constitute Registrable Shares when (i) a registration statement
with respect to the offering of such securities by the holder thereof shall have
been declared effective under the 1933 Act and such securities shall have been
disposed of by such holder pursuant to such registration statement, (ii) such
securities have been sold to the public pursuant to a Rule 144 Transfer, (iii)
such securities shall have been otherwise transferred to a Person and subsequent
disposition of such securities shall not require registration or qualification
under the 1933 Act or any similar state law then in force and, if such
securities are in certificated form, newly issued certificates for such
securities that do not bear a legend restricting further transfer shall have
been delivered by the Company or its transfer agent, or (iv) such securities
shall have ceased to be outstanding.
 
“Restricted Person” means an individual (a) who has been convicted of a crime
involving moral turpitude, (b) who has a material personal interest in a Company
Competitor, (c) who is in a material conflict of interest with the Company or
any of its Subsidiaries or their respective businesses, or (d) for whom any of
the “bad actor” disqualifying events described in Rule 506(d)(1)(i)-(viii)
promulgated under the 1933 Act applies to him or her.
 
“Rule 144 Pro Rata Portion” means, as of any time of determination, with respect
to any Stockholder, the maximum aggregate number of Company Common Shares held
by the Stockholders that are then permitted to be sold by the Stockholders as a
group in accordance with Rule 144(e), multiplied by such Stockholder’s
percentage ownership of the total number of issued and outstanding Company
Common Shares held by all Stockholders immediately after giving effect to the
consummation of the IPO.
 
“Rule 144 Transfer” means any transfer for value conducted in accordance with
Rule 144 promulgated under the 1933 Act.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Stockholder Majority” means one (1) or more Stockholders holding a majority of
the issued and outstanding Company Common Shares, at any time of determination.
 
6

--------------------------------------------------------------------------------

“Stockholders” means (a) for all purposes of this Agreement except as set forth
in the following clause (b), any of the GSO Stockholders, the Noteholder
Backstop Stockholders and any Person who hereafter becomes a party hereto
pursuant to Article IV and (b) for the purposes of determining a Stockholder
Majority (as such term is used in this Agreement), any Person holding issued and
outstanding Company Common Shares, including the Management Stockholders.
 
“Subsidiary” means, as to any Person (other than an individual), another Person
(other than an individual) in which such first Person from time to time,
directly or indirectly, through one (1) or more intermediaries, holds a majority
of the outstanding equity or economic interests.
 
“Third Party Partner” means a current or future Stockholder who is designated as
a “Third Party Partner” for purposes of this Agreement by the GSO Majority in
its sole discretion.
 
“Total Voting Power” means, at any time, the total number of Votes represented
by all Voting Securities outstanding at such time.
 
“Transfer” means, (a) directly or indirectly, any sale, transfer, assignment,
conveyance, exchange or other disposition of, or entrance into any Contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, conveyance, exchange or disposition of (including by operation of
law or by judgment, levy, attachment, garnishment, bankruptcy or other legal or
equitable proceedings and any other form of Involuntary Transfer, including as a
result of any of the actions set forth in clause (b) of this definition), or (b)
directly or indirectly, any pledge, encumbrance or hypothecation, either
voluntarily or involuntarily (including by operation of law or by judgment,
levy, attachment, garnishment, bankruptcy or other legal or equitable
proceedings and any other form of Involuntary Transfer), or entrance into any
Contract, option or other arrangement or understanding with respect to the
pledge, encumbrance or hypothecation of, in each case, any Equity Securities or
any interest in such Equity Securities, it being understood that in the event
any Stockholder is a corporation, partnership, limited liability company or
other legal entity (other than an individual, trust or estate) and it ceases to
be controlled by the Person controlling such Stockholder, such event shall be
deemed to constitute a “Transfer” subject to the restrictions on Transfer
contained or referenced herein.  Solely for the purposes of Section 4.2, Section
5.1 and Section 5.2, the term “Transfer” shall only mean the actions set out in
clause (a) of this definition.  The terms “Transferred”, “Transferring” and
“Transferee” have correlative meanings.
 
“Votes” means votes entitled to be cast generally in the election of Directors,
assuming the conversion of any securities of the Company then convertible into
Common Stock or shares of any other class of capital stock of the Company then
entitled to vote generally in the election of Directors.
 
“Voting Power” means, with respect to any Person, at any time, the ratio,
expressed as a percentage, of (a) the Votes represented by the Voting Securities
directly owned by such Person that are outstanding at such time to (b) the Total
Voting Power outstanding at such time.  Any references to, and the calculation
of, a Stockholder’s Voting Power in this Agreement shall include, without
duplication, the Voting Power of such Stockholder and any Voting Power of its
Permitted Affiliates (but only for so long as such Persons are and continue to
be Permitted Affiliates hereunder).
 
7

--------------------------------------------------------------------------------

“Voting Securities” means (a) the Common Stock, and (b) shares of any other
class of capital stock of the Company then entitled to vote generally in the
election of Directors.
 
Section 1.2           Table of Defined Terms.
 
TERM
SECTION
   
144 Notice
6.15
Acceptance Period
5.3(b)(ii)
Additional Security
5.3(b)(i)
Advice
6.6
Agreement
Preamble
automatic shelf registration statement
6.6(m)
Blackout Period
6.11
Capitalization Table
Recitals
CEO Director
2.1(a)(i)(B)
Closing
Recitals
Closing Date
Preamble
Company
Preamble
Confidential Information
3.3
Conversion Shares
6.14
Corporate Opportunity
2.5
Demand Registration
6.2(a)
Desired Price per Share
4.2(b)
DH Representative
6.2(b)
Drag-Along Notice
5.1(a)
Drag-Along Party
5.1(a)
Drag-Along Pro Rata Share
5.1(a)
Drag-Along Representative
5.1(a)
Drag-Along Transaction
5.1(a)
Effectiveness Period
6.2(a)
Fair value
4.3(c)
FINRA
6.7(a)
GSO Designee
2.1(a)(i)(A)
GSO Director
2.1(a)(i)(A)
GSO Stockholder(s)
Preamble
Independent Director
2.1(a)(i)(A)
Initial Purchaser
5.3(b)(v)
Joinder
4.1(c)
Listing Period
6.16(a)
Marketed Shelf Offering
6.3(b)
Noteholder Backstop Director
 2.1(a)(i)(A)
Noteholder Backstop Stockholder(s)
Preamble
Notifying Investor
6.16
Officer
2.4
Officer Director
2.1(a)(i)(C)
Other Agreements
8.9



8

--------------------------------------------------------------------------------

Over-Allotment Right
5.3(b)(ii)
Permitted Transfer
5.2(i)
Piggyback Holder
6.3(a)
Piggyback Shelf Registration
6.3(b)
Piggyback Underwritten Offering
6.3(a)
Plan
Recitals
Preemptive Notice
5.3(b)(ii)
Preemptive Right
5.3(b)(ii)
Preemptive Right Holder
5.3(b)(i)
Prohibited Stockholder
3.1(a)
Proportionate Share
5.3(b)(ii)
Proposed Issuance
5.3(b)(ii)
Proposed Purchaser
5.3(b)(ii)
Registration
6.6
Replying Stockholder
4.2(b)
Request Notice
6.2(a)
Revoking Holders
6.2(c)
ROFO Notice
4.2(a)
ROFO Response
4.2(b)
ROFO Sale
4.2(c)
ROFO Shares
4.2(a)
ROFO Transfer Period
4.2(d)
Section 4(a)(2) Securities
7.1(b)(i)
Shelf Registration
6.3(b)
Shelf Registration Statement
6.3(b)
Stockholder Affiliate
8.16
Stockholder Agreement
Exhibit
Stockholder Group Member
2.5
Stockholder Representatives
3.3
Tag Offer Period
5.2(a)
Tag-Along Notice
5.2(a)
Tag-Along Offeree
5.2(a)
Tag-Along Pro Rata Share
5.2(a)
Tag-Along Securities
5.2(a)
Tag-Along Transaction
5.2(a)
Tag-Along Transferor
5.2(a)
Transferring ROFO Stockholder
4.2(a)
Undesignated Registrable Shares
6.3(b)



Section 1.3           Other Definitional Provisions.
 
(a)          All references in this Agreement to Articles, Sections, clauses,
Exhibits and Schedules shall be deemed to be references to Articles, Sections
and clauses of, and Exhibits and Schedules to, this Agreement unless the context
otherwise requires.  The Exhibits and Schedules attached hereto are incorporated
herein by reference and shall be considered part of this Agreement (and, for
purposes of clarification, references to this “Agreement” shall include all
Exhibits and Schedules attached hereto).  Words in the singular include the
plural, and words in the plural include the singular.  Any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The term “or” is not exclusive and shall
have the meaning represented by the term “and/or”.  The word “extent” in the
phrase “to the extent” shall mean the degree or proportion to which a subject or
other thing extends, and such phrase shall not mean simply “if”.  The words
“hereof”, “hereby”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified, supplemented or
restated, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  All references to a “party” or “parties” mean a party or parties to
this Agreement unless the context requires otherwise.  Where specific language
is used to clarify or illustrate by example a general statement contained
herein, such specific language shall be deemed to modify, limit or restrict the
construction of the general statement which is being clarified or illustrated.
 
9

--------------------------------------------------------------------------------

(b)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The use of the
masculine, feminine or neuter gender form of words used herein (including
defined terms) shall not limit any provision of this Agreement.
 
(c)          Each of the parties hereto has been represented by its own counsel
and acknowledges that it has participated in the drafting of this Agreement. 
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any agreement, instrument or document to be drafted.
 
ARTICLE II.

CORPORATE GOVERNANCE
 
Section 2.1           Board Representation.
 
(a)          Appointment.
 
(i)           From and after the Closing, except as otherwise expressly provided
herein, the Board shall be comprised of up to seven (7) Directors (subject to
increase pursuant to the proviso below) of whom:
 
10

--------------------------------------------------------------------------------

(A)        for so long as the GSO Stockholders own fifty percent (50%) or more
of the Company Common Shares that they owned, in the aggregate, on the Closing
Date (subject to adjustment for stock splits, stock subdivisions and other
similar actions), five (5) shall be designees of the GSO Majority (or, with the
prior written consent of the GSO Majority, of one or more Third Party Partners)
(each, a “GSO Designee”); provided that, at the election of the GSO Majority the
GSO Designees may be either Independent (each, an “Independent Director”) or not
Independent (each, a “GSO Director”); provided, further that, in the event that
the GSO Stockholders own less than fifty percent (50%) but equal to or
greater than ten percent (10%) of the Company Common Shares that they owned, in
the aggregate, on the Closing Date (subject to adjustment for stock splits,
stock subdivisions, and other similar actions), the number of GSO Designees
shall be automatically adjusted so that the GSO Designees constitute a
proportional number of the Directors (i.e., ranging from fifty percent (50%) to
ten percent (10%) of the total number of directors of the Board, but rounding up
to the nearest whole number of Director designees); provided, further that in
the event that the GSO Stockholders own less than ten percent (10%) of the
Company Common Shares that they owned, in the aggregate, on the Closing Date
(subject to adjustment for stock splits, stock subdivisions, and other similar
actions), then the GSO Majority shall not be entitled to designate any GSO
Designee pursuant to this clause (A); provided, further that, in the event that
the Noteholder Backstop Stockholders acquire and continue to hold, in the
aggregate, greater than seven percent (7%) of the issued and outstanding Company
Common Shares (on a fully-diluted basis) as of the Closing Date (subject to
adjustment for stock splits, stock subdivisions, and other similar actions), one
(1) of the GSO Directors that is designatable pursuant to this clause (A) by the
GSO Majority (or, with the prior written consent of the GSO Majority, of one (1)
or more Third Party Partners), shall instead be designated by the Noteholder
Backstop Majority (the “Noteholder Backstop Director”); provided, further that,
for the avoidance of doubt, in the event that the Noteholder Backstop Majority
is entitled to designate a Noteholder Backstop Director and at such time, the
GSO Stockholders are entitled to designate only one (1) GSO Designee, then,
notwithstanding the foregoing, (I) the GSO Stockholders shall be entitled to
designate one (1) GSO Designee and (II) the Noteholder Backstop Majority shall
be entitled to designate one (1) Noteholder Backstop Director;
 
(B)         one (1) shall be the Chief Executive Officer of the Company (the
“CEO Director”); and
 
(C)         one (1) shall be an officer of the Company selected by the Board
(the “Officer Director”), who shall initially be Kyle M. Hammond;
 
provided that, for so long as the GSO Stockholders own greater than fifty
percent (50%) of the Company Common Shares that they owned, in the aggregate, on
the Closing Date, additional Directors (beyond those contemplated by clauses (A)
through (C) immediately above) may be designated by the GSO Majority as a GSO
Designee; provided, further that, such additional GSO Designees are mutually
acceptable to the GSO Majority and the Board.
 
(ii)          Notwithstanding anything to the contrary, as of the Closing Date,
the Board shall initially be composed of those individuals set forth on Schedule
4 hereto.
 
(iii)         The Board may designate one (1) Director to act as the chairperson
of the Board.
 
11

--------------------------------------------------------------------------------

(iv)         Notwithstanding anything to the contrary, no Director shall be an
individual who is a Restricted Person (provided that clause (b) of the
definition “Restricted Person” shall not apply with respect to any GSO
Director).
 
(b)         Any Director may be removed from the Board in the manner allowed by
law and the Charter and Bylaws; provided, however, that, subject to Applicable
Law, the removal of a Director appointed pursuant to Section 2.1(a)(i)(A) shall
only occur with the consent of the Stockholder entitled to designate such
Director.  In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal (with or without cause) of any
Director, the remaining Directors and the Company shall cause the vacancy
created thereby to be filled by a new designee appointed in accordance with
Section 2.1(a), Section 2.1(f) or Section 2.1(g), as applicable.
 
(c)         The Company shall take such action as may be required under
Applicable Law to cause the Board at all times to consist of the Directors
specified in Section 2.1(a), Section 2.1(f) or Section 2.1(g), as applicable,
and to cause the election of each Director designee designated pursuant to such
Sections to the Board, including nominating such individuals to be elected as
Directors as provided herein and facilitating the removal of any Director who is
to be removed in accordance with the terms hereof.
 
(d)         Each of the Stockholders agrees to take any and all actions
reasonably necessary (including nominating such individuals to be elected as
members of the Board and to vote, or act by written consent with respect to, any
Voting Securities beneficially owned by it, at each annual or special meeting of
stockholders of the Company at which Directors are to be elected or to take all
actions by written consent in lieu of any such meeting as are necessary) to
cause the individuals designated pursuant to Section 2.1(a), Section 2.1(f) or
Section 2.1(g), as applicable to be elected to the Board.
 
(e)          In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal (with or without cause) of any
Director designated pursuant to Section 2.1(a), Section 2.1(f) or Section
2.1(g), as applicable, and the remaining Directors pursuant to Section 2.1(b)
have caused the vacancy created thereby to be filled by a new designee
designated pursuant to Section 2.1(a) then, in such case, each Stockholder
hereby agrees to take, at any time and from time to time, all actions necessary
to ratify or otherwise accomplish the same.  Upon the written request of (i) the
GSO Majority, in the case of all Directors (other than, the Noteholder Backstop
Director (if any)), each other Stockholder shall vote, or act by written consent
with respect to, all Voting Securities beneficially owned by it and otherwise
take or cause to be taken all actions necessary within his, her or its control
to remove any such Director or (ii) the Noteholder Backstop Majority, in the
case of the Noteholder Backstop Director (if any), each other Stockholder shall
vote, or act by written consent with respect to, all Voting Securities
beneficially owned by it and otherwise take or cause to be taken all actions
necessary within his, her or its control to remove the Noteholder Backstop
Director and, in each case of the preceding clauses (i) and (ii), to elect any
replacement Director duly designated as provided in Section 2.1(b).
 
12

--------------------------------------------------------------------------------

(f)          In the event the CEO Director ceases to be (for any reason) the
Chief Executive Officer of the Company, the CEO Director shall immediately
resign or otherwise be removed from the Board, and the Directors remaining in
office, the Company and the Stockholders shall take such actions as reasonably
necessary to elect the replacement Chief Executive Officer of the Company (or
another Subsidiary of the Company) to fill such vacancy as the CEO Director.
 
(g)         In the event the Officer Director ceases to be (for any reason) any
officer of the Company, the Officer Director shall immediately resign or
otherwise be removed from the Board, and the Directors remaining in office, the
Company and the Stockholders shall take such actions as reasonably necessary to
elect a replacement officer of the Company (or another Subsidiary of the
Company) to fill such vacancy as the Officer Director.
 
(h)          The Company shall reimburse each Director for the reasonable
out-of-pocket expenses incurred by such Director for the purpose of attending
meetings of the Board or committees thereof.
 
(i)          Subject to Section 3.3 and without limiting any non-waivable
provisions of Applicable Law, each GSO Director shall be permitted to provide
any information he or she receives in his or her capacity as a Director to any
GSO Stockholder and its directors, officers and employees.
 
(j)          Without limiting anything contained in the Bylaws or the Charter,
the Company (or an Affiliate thereof) shall enter into customary indemnification
agreements with the Directors, which agreements shall include, among other
provisions, exculpation, indemnification and advancement of expenses
provisions.  The Company, at the discretion of the Board, may enter into
customary indemnification and exculpation agreements for the benefit of
Stockholders and their Affiliates (solely in their capacity as stockholders of
the Company).
 
Section 2.2           Committees; Subsidiaries.
 
(a)         The Board may designate one or more committees, as the Board shall
determine from time to time, provided that, subject to Applicable Law, and
unless otherwise agreed to by the GSO Majority, in its sole and absolute
discretion, each committee shall be composed of a majority of GSO Directors
(subject to proportionate adjustments based on the ownership of Company Common
Shares by the GSO Stockholders in accordance with Section 2.1(a)(i)(A)).
 
(b)         The board of directors (or similar governing body) of each
Subsidiary of the Company shall be comprised of such number of directors or
managers as determined and designated by the Board; provided that, subject to
Applicable Law, and unless otherwise agreed to by the GSO Majority, in its sole
and absolute discretion, each board of directors (or similar governing body) of
each Subsidiary of the Company shall be composed of a majority of GSO Directors
(subject to proportionate adjustments based on the ownership of Company Common
Shares by the GSO Stockholders in accordance with Section 2.1(a)(i)(A)).
 
Section 2.3           Board Approvals; Meetings.
 
(a)          Subject to the immediately succeeding sentence, each Director shall
have one (1) vote on any matter brought before or voted by the Board.
 
13

--------------------------------------------------------------------------------

(b)          Except as required by Applicable Law, all actions of the Board
shall be approved by the affirmative vote of a majority of the votes of the
Directors present at any duly convened Board meeting in which a quorum is
present.
 
(c)          Quorum for meetings of the Board, including any meetings that have
been postponed, shall consist of a majority of the total voting power of the
Board; provided that at least one (1) GSO Director is present; provided,
further, that if a quorum is not present for such duly called meeting with at
least three (3) Business Days’ advance notice to all Directors, then another
meeting of the Board may be called and held within five (5) Business Days of
such initially called meeting, and the quorum for such meeting will be a
majority of the total voting power of the Board.  Meetings of the Board may be
called by any Director at any time; provided that at least twenty-four (24)
hours’ written notice of such meeting has been provided to the Directors or
notice thereof has been waived by each Director.
 
(d)         Meetings of the Board or of any committee thereof may be held by
means of telephone or video conferencing or other communications equipment by
means of which all persons participating in the meeting can hear each other and
be heard.  Participation by a Director in a meeting pursuant to this Section
2.3(d)  will constitute presence in person at such meeting.
 
(e)         Any action required or permitted to be taken at any meeting of the
Board or of any committee thereof may be taken without a meeting if all
Directors (or members of such committee, in the case of a committee of the
Board) consent thereto in writing or by electronic transmission, and the
writings or electronic transmissions are filed with the minutes of proceedings
of the Board or committee in accordance with Applicable Law.
 
(f)          The provisions of this Section 2.3 shall apply to any meeting of
the board of directors (or similar governing body) of each Subsidiary of the
Company mutatis mutandis.
 
Section 2.4          Officers.  The Board shall appoint (or cause or instruct
the appointment of), from time to time, the officers of the Company and its
Subsidiaries (each, an “Officer”) and may assign titles to such Officers as the
Board may deem necessary or advisable.  Each Officer shall have such powers,
authority and responsibilities as are delegated in writing by the Board (or the
board or other governing body of the applicable Subsidiary) from time to time. 
Each Officer shall serve at the pleasure of the Board, and any appointment may
be revoked by the Board at any time, with or without cause.  The Officers as of
the Closing Date are as set forth on Schedule 5 hereto.
 
Section 2.5          Corporate Opportunities.  Except as otherwise provided in
the last proviso of this Section 2.5, (a) no Stockholder and no stockholder,
member, manager, partner or Affiliate of any Stockholder (other than the Company
or its Subsidiaries) or their respective officers, directors, employees or
agents (any of the foregoing, a “Stockholder Group Member”) shall have any duty
to communicate or present an investment or business opportunity or prospective
economic advantage to the Company or any of its Subsidiaries in which the
Company or one of its Subsidiaries may, but for the provisions of this Section
2.5, have an interest or expectancy (a “Corporate Opportunity”), and (b) no
Stockholder nor any Stockholder Group Member (even if also a director of the
Company or any of its Subsidiaries) will be deemed to have breached any
fiduciary or other duty or obligation to the Company by reason of the fact that
any such Person pursues or acquires a Corporate Opportunity for itself or its
Affiliates or directs, sells, assigns or transfers such Corporate Opportunity to
another Person or does not communicate information regarding such Corporate
Opportunity to the Company or its Subsidiaries.  The Company, on behalf of
itself and its Subsidiaries, renounces any interest in a Corporate Opportunity
and any expectancy that a Corporate Opportunity will be offered to the Company;
provided that neither the Company nor any of its Subsidiaries renounces any
interest or expectancy any of them may have in any Corporate Opportunity that is
offered to a Director or an officer of the Company or its Subsidiaries who is an
employee of the Company or its Subsidiaries, whether or not such individual is
also a director or officer of a Stockholder, if such opportunity is expressly
offered to such Person in his or her capacity as a Director or officer of the
Company or its Subsidiaries and the Stockholders recognize that the Company and
its Subsidiaries reserve such rights.  Notwithstanding anything contained herein
to the contrary, and for the avoidance of doubt, each Stockholder who is also an
officer or employee of the Company or any of its Subsidiaries shall be subject
to the duties of officers or employees, as applicable, under Applicable Law.
 
14

--------------------------------------------------------------------------------

Section 2.6          GSO Majority Consent Rights.  Notwithstanding anything
contained herein to the contrary, for so long as the GSO Stockholders hold the
number of Company Common Shares equal to or greater than thirty percent (30%) of
the Company Common Shares that they owned, in the aggregate, on the Closing Date
(subject to adjustment for stock splits, stock subdivisions, and other similar
actions), neither the Company nor any of its Subsidiaries shall take any of the
following actions, directly or indirectly, through amendment or otherwise,
without the prior written consent of the GSO Majority (which consent shall be in
its sole and absolute discretion):
 
(a)         create, authorize, issue, purchase, redeem, repurchase or amend the
rights, preferences or privileges of, any Equity Security or equity securities
of any of the Company’s Subsidiaries, including any security convertible into or
exchangeable for any Equity Security or equity securities of any of the
Company’s Subsidiaries, including any increase in the authorized number of (or
issuance of a new class of) Equity Securities or equity securities of any of the
Company’s Subsidiaries, or create, authorize, adopt or modify any option plan,
equity incentive plan or phantom stock plan with respect to the Company or any
of its Subsidiaries (or their respective business); provided that the foregoing
shall not prohibit required repurchases in connection with incentive plans;
 
(b)          increase the number of Equity Security or equity securities of any
of the Company’s Subsidiaries reserved for issuance to employees, directors or
contractors of the Company or its Subsidiaries;
 
(c)          amend, restate, modify or replace the certificate of incorporation,
by-laws or any other organizational documents of the Company or any of its
Subsidiaries (including the Charter and Bylaws);
 
(d)         liquidate, wind up, dissolve or restructure the Company or any of
its Subsidiaries or initiate any action relating to bankruptcy (including any
action seeking to take advantage of any bankruptcy laws or any other law
providing for the relief of debtors), reorganization or recapitalization with
respect to any such Person;
 
(e)          initiate a public offering (including an IPO) of the Equity
Security or equity securities of any of the Company’s Subsidiaries (or any
successor thereto);
 
15

--------------------------------------------------------------------------------

(f)          merge or consolidate with any other Person or sell all or
substantially all of the Company’s or any of its Subsidiaries’ assets, or enter
into any transaction that would result in a change of control of the Company or
any of its Subsidiaries;
 
(g)        enter into transactions or agreements with Affiliates of the Company
(other than wholly-owned Subsidiaries of the Company), including for the
avoidance of doubt, any Persons Affiliated with any Stockholders or directors or
officers of the Company or any of its Subsidiaries;
 
(h)        incur or guarantee any indebtedness, in each case in an amount
greater than $5,000,000, in any single transaction, or which would result in
outstanding indebtedness obligations in excess of $10,000,000 in the aggregate,
or amend the material terms of or otherwise refinance such indebtedness;
 
(i)          incur any liens outside of the ordinary course of business;
 
(j)           change the accounting firm retained to audit the Company’s and its
Subsidiaries’ financial statements; and
 
(k)          propose, agree or commit to do any of the foregoing set forth in
Sections 2.6(a) through (j).
 
Section 2.7        Non-GSO Directors Consent Rights.  Notwithstanding anything
contained herein to the contrary, neither the Company nor any of its
Subsidiaries shall enter into any transaction between the Company and its
Subsidiaries, on the one hand, and Affiliates of GSO Capital, on the other hand,
which (a) contemplate aggregate payments by the Company or any of its
Subsidiaries to such Affiliates in excess of $15,000,000 during any fiscal year
and (b) are not on terms reflective of arms’-length negotiations, without the
consent of the majority of the Independent Directors then in office (or the
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) of the Stockholders holding a majority of the Company Common Shares
held by the disinterested Stockholders (with respect to such transaction) at
such time, if there are no Independent Directors then in office).  This Section
2.7 shall no longer be of any force or effect in the event that the Company (or
any successor or Affiliate thereof) is listed on an Established OTC Marketplace
or on a national securities exchange.
 
ARTICLE III.

INFORMATION RIGHTS
 
Section 3.1           Reports.
 
(a)         The Company shall provide to each Stockholder (other than, except to
the extent permitted by the Board, Stockholders who were former officers or
employees of the Company or any of its Subsidiaries and who are involved or
otherwise engaged, directly or indirectly, with a Company Competitor (each, a
“Prohibited Stockholder”)):
 
(i)          on a quarterly basis, and on the later of (A) within forty-five
(45) days following the end of each of the first three (3) fiscal quarters
during each fiscal year and (B) such time as such financial statements are
delivered to the lenders under the Exit Facility (or any senior credit facility
of the Company), copies of the consolidated and unconsolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal quarter, and
consolidated and unconsolidated statements of income and cash flows of the
Company and its Subsidiaries for such fiscal quarter, prepared in accordance
with GAAP (subject to normal year-end adjustments and the absence of notes
thereto); and
 
16

--------------------------------------------------------------------------------

(ii)         on an annual basis, and on the later of (A) within ninety (90) days
following the end of each of fiscal year and (B) such time as such financial
statements are delivered to the lenders under the Exit Facility (or any senior
credit facility of the Company), audited annual consolidated and unconsolidated
financial statements of the Company (which shall, for the avoidance of doubt,
include the consolidated and unconsolidated balance sheet, income statement and
statement of cash flows), prepared in accordance with GAAP.
 
(b)        The information required to be delivered pursuant to Section 3.1(a)
shall be made available to the Stockholders (other than the Prohibited
Stockholders) by the Company causing the posting thereof to a secure
password-protected website maintained on behalf of the Company to which each of
the Stockholders has access.
 
(c)          For the avoidance of doubt, and notwithstanding anything contained
in this Agreement to the contrary, no Stockholder shall be entitled to receive
any reports and/or information (or access thereto) if the Board, based on the
advice of outside legal counsel to the Company, reasonably determines in good
faith that such exclusion is reasonably necessary to preserve the
attorney-client or other legal privilege of the Company or its Subsidiaries, to
protect highly confidential proprietary information, or for substantially
similar reasons.
 
(d)         Notwithstanding anything contained in this Agreement to the
contrary, the Company shall have no obligation with respect to this Section 3.1
if at the applicable time of determination, the Company is filing periodic
reports with the SEC (which filing status shall be subject to Section 6.16(b)).
 
Section 3.2          Quarterly Conference Calls.  Beginning no earlier than
ninety (90) days after the Closing Date, the Company shall participate in
quarterly conference calls with Stockholders (which may be a single conference
call with multiple Stockholders), except for the Prohibited Stockholders who
will have no rights under this Section 3.2, to discuss the Company’s results of
operations for the immediately preceding fiscal quarter.  Each quarterly
conference call will take place following the last day of each fiscal quarter
and not later than ten (10) Business Days following the date on which the
Company distributes the quarterly or annual financial statements pursuant to
Section 3.1(a), as applicable.  No fewer than two (2) Business Days prior to
each quarterly conference call, the Company will provide a notice to the
Stockholders (except for the Prohibited Stockholders) with the time and date of
such conference call as well as the instructions for obtaining access to such
conference call.  Notwithstanding anything contained in this Agreement to the
contrary, the Company shall have no obligation with respect to this Section 3.2
if at the applicable time of determination, the Company is filing periodic
reports with the SEC.
 
17

--------------------------------------------------------------------------------

Section 3.3          Confidentiality.  Each Stockholder shall maintain in strict
confidentiality any confidential, non-public or proprietary information provided
pursuant to this Agreement or otherwise in connection with its investment in the
Company (including any and all information described in, or obtained pursuant
to, this Article III and information provided to the Directors), including any
information with regard to the business, customers, assets or affairs of the
Company or any of its Subsidiaries (“Confidential Information”) and shall not
disclose such information to third parties without the prior written consent of
the Board, except: (a) to the extent such Confidential Information has become
generally available to the public (other than through disclosure in
contravention of this Agreement), (b) to such Stockholder’s directors, officers,
trustees, partners, equityholders (actual and prospective), Affiliates,
employees, agents, lenders and other financing sources and professional
consultants (“Stockholder Representatives”) on a “need to know” basis or in the
ordinary course of such Stockholder’s business; provided that such Stockholder
(i) informs each such Stockholder Representative of the confidential nature of
such Confidential Information and of this provision and its terms and (ii)
causes each such Stockholder Representative to treat such Confidential
Information in compliance with the provisions of this Section 3.3 (and the
applicable Stockholder shall be liable for any breach of this paragraph by its
Stockholder Representatives), (c) to any Person to which such recipient offers
to Transfer any Equity Securities (provided that (i) such Transfer would be
permitted by the terms of this Agreement, and (ii) the prospective Transferee
has, prior to disclosure of any Confidential Information thereto, first entered
into a customary confidentiality agreement with respect to such Confidential
Information in form and substance reasonably satisfactory to the Board), (d) to
any other Stockholder or any Director, (e) to the extent required to be
disclosed by such Stockholder, its Affiliates or any of its Stockholder
Representatives pursuant to applicable securities laws or stock exchange rules,
and (f) with the Company’s prior written consent.  If any Stockholder (or any
other recipient of Confidential Information obligated to comply with this
Section 3.3) is requested to disclose Confidential Information by Applicable Law
or any Governmental Authority having jurisdiction over such Stockholder or other
recipient, such Stockholder or other recipient will promptly notify the Company
to permit the Company or its applicable Subsidiary to seek a protective order or
other reasonable assurance that confidential treatment will be accorded to such
Confidential Information and such Stockholder or other recipient will use
reasonable efforts to cooperate with the Company’s efforts to seek such
protective order or other reasonable assurance.  If, in the absence of a
protective order, such Stockholder or other recipient is compelled as a matter
of Applicable Law to disclose any such Confidential Information in any
proceeding or pursuant to legal process, such Stockholder or other recipient may
disclose to the Governmental Authority compelling disclosure only the part of
such Confidential Information as, at the advice of its counsel, is required by
Applicable Law to be disclosed (in which case, prior to such disclosure, such
Stockholder or other recipient will advise and consult with the Company or the
relevant Subsidiary and their respective counsel as to such disclosure and the
nature and wording of such disclosure) and such Stockholder or other recipient
will use commercially reasonable efforts to obtain reasonable assurance that
confidential treatment will be accorded to such Confidential Information. 
Notwithstanding anything contained herein to the contrary, each GSO Stockholder
shall be permitted to disclose any information provided pursuant to this
Agreement or otherwise in connection with its investment in the Company as part
of customary marketing materials (consisting of information regarding the nature
and performance of such GSO Stockholder’s investment in the Company, including
any information furnished by the Company to such GSO Stockholder pursuant to
Section 3.1).
 
18

--------------------------------------------------------------------------------

ARTICLE IV.

TRANSFERS
 
Section 4.1          Transfer Restrictions.
 
(a)         Subject to Sections 4.2, 5.1 and 5.2, each Stockholder shall be
permitted to, directly or indirectly, Transfer any of its Equity Securities to
any Person; provided that, no Transfer shall be permitted to a Company
Competitor without first obtaining the written consent of GSO Majority.
 
(b)        Notwithstanding anything herein or otherwise to the contrary, any
otherwise permitted Transfer shall be null and void if (i) such Transfer may
require the registration of such Transferred Equity Securities pursuant to any
applicable federal, state or foreign securities laws, (ii) such Transfer may
result in a violation of Applicable Laws, (iii) such Transfer is made to any
Person who lacks the legal right, power or capacity to own such Transferred
Equity Securities, (iv) prior to such Transfer, the Company and the Board do not
receive a copy of the Joinder duly executed by the proposed Transferee as
required pursuant Section 4.1(c), or (v) to the extent applicable, the
Transferring Stockholder failed to comply with Section 4.2 (if the Transferring
Stockholder is not a GSO Stockholder) or Section 5.2, as applicable.
 
(c)         Without limiting anything contained herein (including Section
4.1(b)(v)), prior to the consummation of any Transfer of Equity Securities and
as a condition thereto, (i) the Stockholder proposing to effect such Transfer
will give the Company and the Board, a written notice thereof, and (ii) the
Transferee of such the Equity Securities must execute and deliver to the Company
and the Board an agreement in writing to be bound by the terms and conditions of
this Agreement as (and to the same extent, and shall have the same obligations
and rights as) the Transferring Stockholder (i.e., as a GSO Stockholder if the
Transferring Stockholder is a GSO Stockholder, or as a Noteholder Backstop
Stockholder if the Transferring Stockholder is a Noteholder Backstop
Stockholder), pursuant to a Joinder Agreement substantially in the form attached
as Exhibit A hereto (a “Joinder”).
 
(d)          Any Transfer or attempted Transfer of Equity Securities in
violation of any provision of this Agreement shall be null and void ab initio.
 
Section 4.2           Right of First Offer.
 
(a)         For so long as the GSO Stockholders collectively own the number of
Company Common Shares equal to or greater than fifty percent (50%) of the
Company Common Shares that they owned, in the aggregate, on the Closing Date
(subject to adjustment for stock splits, stock subdivisions, and other similar
actions), in the event that any Stockholder (other than another GSO Stockholder)
(such Stockholder, the “Transferring ROFO Stockholder”) determines to Transfer
all or a portion of its Equity Securities (collectively, the “ROFO Shares”) to
any Person (other than to a Permitted Affiliate), then the Transferring ROFO
Stockholder shall first, before making any Transfer or offering to Transfer any
ROFO Shares, deliver a written notice to such effect (the “ROFO Notice”) to the
GSO Stockholders, setting forth the number of ROFO Shares that the Transferring
ROFO Stockholder desires to sell.
 
19

--------------------------------------------------------------------------------

(b)         The GSO Stockholders shall notify the Transferring ROFO Stockholder
in writing (the “ROFO Response”) within twenty-one (21) days of its receipt of
the ROFO Notice whether the GSO Stockholders have an interest in acquiring any
portion of the ROFO Shares and shall include in their ROFO Response the price
per ROFO Share that the GSO Stockholders desire to pay (the “Desired Price per
Share”).  If a ROFO Response substantially in the form attached hereto as
Exhibit B is delivered in accordance with the prior sentence, then the
Transferring ROFO Stockholder and the GSO Stockholders shall in good faith
negotiate the terms of a sale of the ROFO Shares to the GSO Stockholders.
 
(c)         The GSO Stockholders shall have twenty (20) Business Days from the
date of the ROFO Notice to enter into a definitive agreement with the
Transferring ROFO Stockholder for the Transfer of all of the applicable ROFO
Shares of the Transferring ROFO Stockholder, during which time the Transferring
ROFO Stockholder shall engage in good faith negotiations with the GSO
Stockholders to attempt to reach a reasonable agreement with respect to such
ROFO Shares.  Thereafter, the Transferring ROFO Stockholder and the GSO
Stockholders shall then have ten (10) Business Days from the date of such
agreement to consummate such purchase of the ROFO Shares (any such purchase, a
“ROFO Sale”), which period shall be extended as appropriate in case of required
regulatory approvals or any undue delay or delays caused by the Transferring
ROFO Stockholder.
 
(d)         In the event that the Transferring ROFO Stockholder and the GSO
Stockholders fail to consummate a ROFO Sale during the time periods referred to
in Section 4.2(c), the Transferring ROFO Stockholder may, during the one hundred
and fifty (150) days immediately thereafter (which period may be extended upon
agreement by the Transferring ROFO Stockholder and the GSO Majority) (the “ROFO
Transfer Period”), elect to Transfer (without limiting Section 5.2), all of the
ROFO Shares that are the subject of the ROFO Notice to an independent third
party; provided that such ROFO Shares may not be sold for less than one hundred
and one percent (101%) of the highest Desired Price per Share contained in a
ROFO Response (as modified) made by the GSO Stockholders for such ROFO Shares. 
If the Transferring ROFO Stockholder does not Transfer all of the ROFO Shares or
such Transfer is not consummated within the ROFO Transfer Period, the rights
provided hereunder shall be deemed to be revived and the ROFO Shares shall not
be Transferred to any Person unless first re-offered to the GSO Stockholders in
accordance with this Section 4.2.
 
(e)        At the closing of any Transfer pursuant to this Section 4.2, the
Transferring ROFO Stockholder shall deliver to each GSO Stockholder that is
purchasing ROFO Shares an assignment agreement and such other appropriate
transfer instruments Transferring all of the applicable ROFO Shares to such GSO
Stockholder, duly executed, free and clear of any liens or other encumbrances,
against delivery of the purchase price therefor.
 
(f)          For the avoidance of doubt, the provisions of this Section 4.2
shall not apply to any Transfers in a Drag-Along Transaction or, subject to the
second parenthetical in Section 4.2(d), Tag-Along Transaction.
 
20

--------------------------------------------------------------------------------

Section 4.3           Involuntary Transfers.
 
(a)        Without limiting anything contained in this Agreement, upon the
Involuntary Transfer of Equity Securities held by any Stockholder, such
Stockholder shall promptly (but in no event later than two (2) days after such
Stockholder becomes aware of any such Involuntary Transfer) furnish written
notice to the Company indicating that the Involuntary Transfer has occurred,
specifying the name of the Involuntary Transferee and giving a detailed
description of the circumstances giving rise to and the legal basis for the
Involuntary Transfer.  For the avoidance of doubt, the GSO Stockholders’ rights
pursuant to Section 4.2 and (except in connection with the Company’s exercise of
its rights pursuant to Sections 4.3(b) and (c)) the Stockholders’ rights
pursuant to Section 5.2 shall apply to any Involuntary Transfer to the same
extent as they would apply to any other Transfer.
 
(b)         In the event that the GSO Stockholders’ decline to exercise their
rights pursuant to Section 4.2 in connection with any Involuntary Transfer, then
the Company, at the Board’s discretion, shall have the same rights held by the
GSO Stockholders’ that are specified in Section 4.2 with respect to such
Involuntary Transfer as if the Involuntary Transfer had been a proposed
voluntary Transfer by a Stockholder except that (i) the Company’s rights under
this Section 4.3 shall not terminate if the GSO Stockholders fail to
collectively own the number of Company Common Shares set forth in Section
4.2(a), (ii) the time periods shall run from the date of receipt by the Company
of actual notice of the Involuntary Transfer, (iii) such rights shall be
exercised by delivery of the ROFO Response to the Involuntary Transferee rather
than the Stockholder who suffered or will suffer the Involuntary Transfer, and
(iv) the per share purchase price for the ROFO Shares shall be negotiated
between the Involuntary Transferee and the Company; provided that, if such
parties fail to enter into a definitive agreement within twenty (20) Business
Days after the date of receipt by the Company of actual notice of the
Involuntary Transfer, the per share purchase price of the ROFO Shares shall be
determined in accordance with Section 4.2(c).
 
(c)          If the Company and the Involuntary Transferee fail to agree upon
the per share purchase price of the ROFO Shares in accordance with Section
4.2(b), then the Company shall purchase the ROFO Shares at a per share purchase
price equal to the Fair Value (as hereinafter defined) thereof.  The Fair Value
of the ROFO Shares shall be determined by an independent appraiser reasonably
and in good faith selected by the Company, which shall be a nationally
recognized investment banking firm or nationally recognized expert experienced
in the valuation of corporations engaged in the business conducted by the
Company and its Subsidiaries.  The appraiser shall conduct its determination of
the Fair Value of the ROFO Shares as promptly as reasonably practicable.  Such
determination shall be final and binding on the Involuntary Transferee and the
Company.  The Involuntary Transferee shall be responsible for the fees and
expenses of the appraiser.  For purposes of this Section 4.3(c), the “Fair
Value” of the Transferred Shares means the per share fair market value of such
Transferred Shares determined in accordance with this Section 4.3(c) based upon
all considerations that the appraisers reasonably determine to be relevant.
 
21

--------------------------------------------------------------------------------

ARTICLE V.

ADDITIONAL TRANSFER PROVISIONS; PREEMPTIVE RIGHTS


Section 5.1           Drag-Along Right.
 
(a)         After the Closing Date, if the Stockholder Majority elect to effect
a Company Sale, then such Stockholder Majority (the Stockholder Majority in its
capacity as such under this Section 5.1(a), the “Drag-Along Representative”) may
(but shall not have an obligation to) notify the other Stockholders not included
in such Stockholder Majority (each a “Drag-Along Party”) in writing (the
“Drag-Along Notice”) at least fifteen (15) Business Days prior to the
consummation of such Company Sale (the “Drag-Along Transaction”).  The
Drag-Along Notice shall specify the identity of the prospective parties involved
in the Drag-Along Transaction, a reasonable summary of the material terms and
conditions of the Drag-Along Transaction and a copy of any form of agreement
proposed to be executed in connection therewith (but only if available at the
time the Drag-Along Notice is delivered).  If the Drag-Along Representative
delivers such Drag-Along Notice: (A) the Drag-Along Party shall be deemed to
approve the proposed Drag-Along Transaction, (B) to the extent any vote or
consent to the Drag-Along Transaction is required, the Drag-Along Party shall
vote for and consent to such Drag-Along Transaction (including on behalf of all
of its Equity Securities and on behalf of all Equity Securities with respect to
which the Drag-Along Party has the power to direct the voting thereof) and shall
waive any dissenter’s rights, appraisal rights or similar rights which the
Drag-Along Party may have in connection therewith, (C) no Drag-Along Party shall
raise any objections to the proposed Drag-Along Transaction, (D) the Drag-Along
Party shall agree to sell its Drag-Along Pro Rata Share of each class of Equity
Securities being sold in such Drag-Along Transaction (or such lesser number of
Equity Securities if so designated by the Drag-Along Representative in the
Drag-Along Notice) on the same terms and conditions as the Stockholder Majority,
subject to clause (F) below and Section 5.1, (E) the Drag-Along Party shall
execute all documents reasonably required to effectuate such Drag-Along
Transaction, as determined by the Drag-Along Representative in good faith, (F)
the Drag-Along Party shall be obligated to provide the same representations,
warranties, covenants, agreements, indemnities (on a pro rata basis (but not a
joint and several basis); provided that the aggregate liability (including any
indemnification obligation) of the Drag-Along Party in the Drag-Along
Transaction shall not exceed the consideration received by the Drag-Along Party
for the sale of its Equity Securities in such transaction, other than in the
case of fraud, intentional misrepresentation or willful misconduct on the part
of the Drag-Along Party) and other obligations that the Drag-Along
Representative agrees to provide in connection with such Drag-Along Transaction
(other than any such obligations that relate specifically to a particular holder
of Equity Securities, such as indemnification with respect to representations
and warranties given by such holder regarding such holder’s title to and
ownership of such Person’s Equity Securities, which shall be solely the
responsibility of such holder), and (G) each Drag-Along Party shall take all
other actions reasonably necessary or desirable, as reasonably determined by the
Drag-Along Representative, to cause the consummation of such Drag-Along
Transaction on the terms proposed by the Drag-Along Representative (including,
in connection with a Drag-Along Transaction involving a sale of all or
substantially all of the assets of the Company and its Subsidiaries, causing the
Company and its Subsidiaries to enter into such agreements and arrangements with
the applicable third party purchaser of such assets in connection with such
Company Sale in a form and on terms and conditions reasonably acceptable to the
Drag-Along Representative consistent with the foregoing).  Notwithstanding the
foregoing, except with respect to any Drag-Along Party that is an employee of
the Company or any of its Subsidiaries, no Drag-Along Party shall be required to
execute agreements in connection with any Drag-Along Transaction containing
non-competition, non-solicitation, no-hire and/or and confidentiality provisions
which are more restrictive than those entered into by the Stockholders
constituting the Stockholder Majority exercising its rights under this Section
5.1; provided that with respect to any Drag-Along Party that is an employee of
the Company or any of its Subsidiaries, such Drag-Along Party shall only be
required to execute agreements in connection with any Drag-Along Transaction
containing non-competition, non-solicitation, no-hire and/or and confidentiality
provisions to the extent that such provisions are reasonable and customary, in
light of the circumstances of the Drag-Along Transaction.  As used herein,
“Drag-Along Pro Rata Share” of the Drag-Along Party means the number derived by
multiplying (x) the total number of Equity Securities of such class held by the
Drag-Along Party, by (y) a fraction, the numerator of which is the total number
of Equity Securities of such class to be sold by the Stockholder Majority
triggering this Section 5.1 in the Drag-Along Transaction and the denominator of
which is the total number of the then outstanding Equity Securities of such
class held by such Stockholder Majority.
 
22

--------------------------------------------------------------------------------

(b)        The obligations of the Drag-Along Party with respect to the proposed
Drag-Along Transaction are subject to the condition that upon the consummation
of the Drag-Along Transaction, the Drag-Along Party, to the extent entitled
thereto based on the Equity Securities held thereby, shall receive the same form
of consideration as the Stockholder Majority triggering this Section 5.1 (less
any applicable taxes or withholding obligations).
 
(c)         If requested by the Drag-Along Representative, at least five (5)
Business Days prior to the consummation of a Drag-Along Transaction, the
Drag-Along Parties shall deliver to the Company to hold in escrow pending
transfer of the consideration therefor, the duly endorsed certificate or
certificates representing the Equity Securities held by the Drag-Along Party to
be sold, and a stock power and limited power-of-attorney authorizing the
Drag-Along Representative to take all actions reasonably necessary to sell or
otherwise dispose of such Equity Securities.  In the event that a Drag-Along
Party should fail to deliver such Equity Securities (or the certificates
evidencing such Equity Securities), the Company shall cause the books and
records of the Company to show that such Equity Securities are bound by the
provisions of this Section 5.1 and that such Equity Securities may be
Transferred to the purchaser in such Drag-Along Transaction.
 
(d)          If a proposed Drag-Along Transaction is consummated, then each
Drag-Along Party shall bear its pro rata share (based upon the relative
aggregate amounts of consideration received by such Drag-Along Party as compared
to the aggregate amounts received by the other Stockholders participating in
such Drag-Along Transaction) of all costs of sale of the Equity Securities
pursuant to such Drag-Along Transaction to the extent such costs are not
otherwise paid by the Company or the acquiring party.  Costs incurred by any
Drag-Along Party in connection with a Drag-Along Transaction shall not be
considered costs of the Drag-Along Transaction hereunder.
 
(e)          Whenever more than one (1) class of Equity Securities is
outstanding, the Board shall make all determinations of pro rata shares rights
and obligations under this Section 5.1 reasonably and in good faith.
 
23

--------------------------------------------------------------------------------

(f)         Without limiting anything contained in this Agreement (including
this Section 5.1), (i) any Company Sale may be structured as an auction and may
be initiated by the delivery to the Company of a written notice that the
Stockholder Majority triggering this Section 5.1 has elected to initiate an
auction sale procedure, (ii) the Drag-Along Representative, on behalf of such
Stockholder Majority, shall be entitled to take all steps reasonably necessary
to carry out an auction of the Company, including selecting an investment bank,
providing confidential information, selecting the winning bidder and negotiating
the requisite documentation, and (iii) the Company and each Stockholder (whether
a Drag-Along Party or otherwise) shall provide reasonable assistance with
respect to these actions as reasonably requested by the Drag-Along
Representative in connection therewith.
 
(g)         Each Stockholder acknowledges that even if a Drag-Along Notice has
been given, none of the Stockholder Majority triggering this Section 5.1, the
Drag-Along Representative or the Company shall have any obligation to consummate
any Drag-Along Transaction or shall have any liability to any Stockholder
arising from, relating to or in connection with the pursuit, consummation,
postponement, abandonment or terms and conditions of any such Drag-Along
Transaction, except to the extent of any failure to comply with any express
provision of this Section 5.1.
 
Section 5.2           Tag-Along Right.
 
(a)         Subject to and without limiting Section 5.1, after the Closing Date,
in the event any Stockholder(s) (each in its capacity as such, a “Tag-Along
Transferor”), individually or together with other Stockholders, propose to
Transfer, in a single transaction or series of related transactions, Equity
Securities constituting, in the aggregate, ten percent (10%) or more of the then
issued and outstanding Equity Securities of the Company (other than pursuant to
an Exempted Transfer) (the “Tag-Along Transaction”), such Tag-Along Transferor
shall deliver a written notice (the “Tag-Along Notice”) to each other
Stockholder that holds a class of Equity Securities proposed to be sold in such
Tag-Along Transaction (each, in respect of such class, a “Tag-Along Offeree”) at
least twenty (20) days prior to consummating such Tag-Along Transaction,
specifying the identity of the prospective Transferee(s), the number of the
Tag-Along Transferor’s Equity Securities of such class to be Transferred (with
respect to a particular class, the “Tag-Along Securities”), a summary in
reasonable detail of the material terms and conditions of the Transfer and a
copy of any form of agreement proposed to be executed in connection therewith
(if available at the time the Tag-Along Notice is delivered).  Each Tag-Along
Offeree may elect to participate in the contemplated Transfer on the same terms
and conditions applicable to such class by delivering written notice to the
Tag-Along Transferor within fifteen (15) days after delivery of the Tag-Along
Notice, which notice shall specify the number of Equity Securities of the
affected class that such Tag-Along Offeree desires to include in such proposed
Transfer; provided that such number of Equity Securities shall not exceed the
Tag-Along Pro Rata Share for such class.  If the Tag-Along Offerees fail to
elect to include in a Tag-Along Transaction all of their Tag‑Along Pro Rata
Share, then the other Tag-Along Offerees may elect to increase (on a pro rata
basis) their respective Tag-Along Pro Rata Share by the portion of the Tag-Along
Offerees’ Tag-Along Pro Rata Share that they elected not to include, within five
(5) Business Days following the expiration of such fifteen (15)-day period after
delivery of the Tag‑Along Notice (the “Tag Offer Period”).  If any Tag-Along
Offeree does not give such notice prior to the expiration of the Tag Offer
Period, then the Tag-Along Transferor may Transfer the Tag-Along Securities to
any Person on terms and conditions that are not materially more favorable to the
Tag‑Along Transferor than those set forth in the Tag-Along Notice at any time
within one hundred and fifty (150) days after expiration of the Tag Offer Period
(provided that if any governmental or other third party approval is required
with respect to such Transfer, then such period shall be extended until a
reasonable time after such approvals are obtained).  Any Tag-Along Securities
not Transferred by the Tag-Along Transferor during such one hundred and fifty
(150)-day period (as such period may be extended pursuant to the immediately
preceding sentence) shall again be subject to the provisions of this Section 5.2
prior to any subsequent Transfer.  As used herein, “Tag-Along Pro Rata Share” of
a Tag-Along Offeree means the number derived by multiplying (i) the total number
of Equity Securities of such class then held by such Tag-Along Offeree, by (ii)
a fraction, the numerator of which is the total number of Equity Securities of
such class included in the Tag-Along Securities, and the denominator of which is
the aggregate number of Equity Securities of such class then held by all of the
Tag-Along Transferor(s).


24

--------------------------------------------------------------------------------

(b)        To the extent that one (1) or more Tag-Along Offerees exercise their
right of participation pursuant to Section 5.2(a), then, at the Tag-Along
Transferor(s) option, either (i) the number of Equity Securities that the
Tag-Along Transferor(s) and each other participating Tag‑Along Offeree may sell
in the transaction in respect of the applicable class shall be reduced on a pro
rata basis (based on the relative number of Equity Securities of the applicable
class(es) that each such Person validly elects to sell in such transaction) to a
number equal to the overall number of Equity Securities of the applicable
class(es) to be sold to the prospective purchaser, or (ii) the aggregate number
of Equity Securities of the applicable class(es) to be sold in the transaction
shall be increased to accommodate the Equity Securities of the applicable
class(es) of those participating Tag-Along Offerees pursuant to this Section
5.2.
 
(c)         The Tag-Along Transferor shall not Transfer any Tag-Along Securities
to any prospective Transferee if such prospective Transferee declines to
purchase Equity Securities from participating Tag-Along Offerees, unless the
Tag-Along Transferor acquires from each such participating Tag-Along Offeree (on
the terms set forth in the Tag-Along Notice) its pro rata number of Equity
Securities of the applicable class (or, if less, the number of Equity Securities
of such class that such Tag-Along Offeree requested to Transfer to such
Transferee) as such Tag‑Along Offeree would have been entitled to sell in such
transaction pursuant to Section 5.2 at the same price and/or substantially the
same terms and conditions as would be applicable in a direct sale of such Equity
Securities to the proposed Transferee pursuant to Section 5.2.
 
(d)          In connection with any transaction pursuant to this Section 5.2:
(i) each Stockholder shall be deemed to approve the proposed transaction, (ii)
to the extent any vote or consent to such transaction is required, each
Stockholder shall vote for and consent to such transaction (including on behalf
of all of its Equity Securities and on behalf of all Equity Securities with
respect to which such Stockholder has the power to direct the voting) and shall
waive any dissenter’s rights, appraisal rights or similar rights which such
Stockholder may have in connection therewith, (iii) no Stockholder shall raise
any objections to the proposed transaction, (iv) each participating Stockholder
shall agree to sell its participating Equity Securities on the same terms and
conditions as the Tag-Along Transferor, subject to clause (vi) below and Section
5.2(e), (v) each participating Stockholder shall execute all documents
reasonably required to effectuate such transaction, as reasonably determined by
the Tag-Along Transferor in good faith, (vi) each participating Stockholder
shall be obligated to provide the same representations, warranties, covenants,
agreements, indemnities (on a pro rata basis based on the applicable class (but
not on a joint and several basis); provided that the aggregate liability
(including any indemnification obligation) of a Tag-Along Offeree in the
Tag-Along Transaction shall not exceed the consideration received by such
Tag-Along Offeree for the sale of its Equity Securities in such transaction,
other than in the case of fraud, intentional misrepresentation or willful
misconduct on the part of the Tag-Along Offeree) and other obligations that the
Tag-Along Transferor agrees to provide in connection with such transaction
(other than any such obligations that relate specifically to a particular holder
of Equity Securities, such as indemnification with respect to representations
and warranties given by such holder regarding such holder’s title to and
ownership of such Person’s Equity Securities, which shall be the sole
responsibility of such holder), and (vii) each Tag-Along Offeree that
participates in a Tag-Along Transaction shall take all other actions reasonably
necessary or desirable, as reasonably determined by the Tag-Along Transferor in
good faith, to cause the consummation of such Tag-Along Transaction on the terms
proposed by the Tag-Along Transferor.
 
25

--------------------------------------------------------------------------------

(e)         Upon the consummation of the Tag-Along Transaction, the Tag-Along
Offeree, to the extent entitled thereto based on the Equity Securities held by
it, shall receive the same form of consideration as the Tag-Along Transferor
(less any applicable taxes or withholding obligations).
 
(f)         If requested by the Tag-Along Transferor, at least five (5) Business
Days prior to the consummation of a Tag-Along Transaction, the Tag-Along
Offerees participating in such Tag-Along Transaction shall deliver to the
Company to hold in escrow pending transfer of the consideration therefor, the
duly endorsed certificate or certificates representing the Equity Securities
held by such Tag-Along Offerees to be sold, and a stock power and limited
power-of-attorney authorizing the Tag-Along Transferor to take all actions
reasonably necessary to sell or otherwise dispose of such Equity Securities.
 
(g)          Each Stockholder shall pay its own costs of any sale and a pro rata
share (based on the relative consideration to be received by such Stockholder in
respect of the Equity Securities to be sold in connection with a Tag-Along
Transaction) of the expenses incurred by the Tag-Along Transferor and the
Company for the benefit of the Tag-Along Transferors and the Tag-Along Offerees
as a group in connection with such Tag-Along Transaction to the extent such
costs are not otherwise paid by the acquiring party.
 
(h)        The restrictions set forth in this Section 5.2 shall not apply with
respect to any Transfer of Equity Securities by a Stockholder to its Permitted
Affiliates, or any Transfer to the GSO Stockholders pursuant to Section 4.2
(“Exempted Transfer”).
 
(i)          Whenever more than one class of Equity Securities is outstanding,
the Board shall make all determinations of pro rata shares, rights and
obligations under this Section 5.2 reasonably and in good faith.
 
(j)          Each Stockholder acknowledges that even if a Tag-Along Notice has
been given, neither the Tag-Along Transferor(s) nor the Company shall have any
obligation to consummate any Tag-Along Transaction or shall have any liability
to any Stockholder arising from, relating to or in connection with the pursuit,
consummation, postponement, abandonment or terms and conditions of any such
Tag-Along Transaction, except to the extent of failure to comply with any
express provision of this Section 5.2 and such Tag-Along Transaction otherwise
occurs.
 
26

--------------------------------------------------------------------------------

(k)          Each Stockholder acknowledges and agrees that it shall be subject
to the terms and conditions set forth in Section 3.2 of the Management
Stockholders Agreement which are applicable to Tag-Along Transferors (as defined
in the Management Stockholders Agreement).
 
Section 5.3           Issuances of Equity Securities; Preemptive Right.
 
(a)         Issuances of Equity Securities.  Subject to Section 2.6, the Board
may authorize the Company to create, authorize or issue any Equity Security,
including any security convertible into or exchangeable for any Equity Security,
including, subject to the Charter and Applicable Law, any increase in the
authorized number of (or issuance of a new class of) Equity Securities.  From
and after the date of this Agreement, as a condition to any issuance of new
Equity Securities to any Person, the Person subscribing to such Equity
Securities shall enter into either, at the election of the Board, (i) a Joinder
Agreement substantially in the form attached as Exhibit A hereto or (ii) an
agreement with the Company and the Stockholders containing, at minimum,
provisions substantially the same as the provisions of Section 2.1(d), Section
2.5, Article III, Article IV, Article V, Article VII and Article VIII (mutatis
mutandis), as well as such other provisions determined by the Board with the
consent of the GSO Majority.
 
(b)          Preemptive Rights.
 
(i)          Subject to the limitations below in this Section 5.3(b), the
Company shall not authorize, issue, sell or grant, or cause or permit to be
authorized, issued, sold or granted, any new Equity Securities after the Closing
Date (any such Equity Security, an “Additional Security”) unless the Company
shall have first offered such Additional Securities to each Stockholder who
(collectively with their Affiliates) owns greater than five percent (5%) of the
issued and outstanding Equity Securities at such time (each such Stockholder, a
“Preemptive Right Holder”) in accordance with Section 5.3(b)(ii); provided, that
the provisions of this Section 5.3(b), shall not apply to any Preemptive Right
Excluded Issuance.
 
(ii)        In the event that the Company proposes to issue any Additional
Securities (other than any Preemptive Rights Excluded Issuance) (a “Proposed
Issuance”), the Company shall deliver a notice at least thirty (30) days prior
to such Proposed Issuance (the “Preemptive Notice”) to each of the Preemptive
Right Holders setting forth (A) the identity of the proposed purchaser, if known
(the “Proposed Purchaser”), (B) the Additional Securities proposed to be issued,
(C) the period of time within which the Preemptive Right must be exercised under
Section 5.3(b)(iii), which shall be no less than ten (10) Business Days from
such Preemptive Right Holder’s receipt of the Preemptive Notice (the “Acceptance
Period”) and (D) the price and the material terms and conditions of the Proposed
Issuance and a copy of any form of agreement proposed to be executed in
connection therewith.  Subject to Section 5.3(b)(iii), each Preemptive Right
Holder shall have the right (the “Preemptive Right”), exercisable as hereinafter
provided, to participate in such issuance of Additional Securities by purchasing
up to an amount of each class of such Additional Securities proposed to be
issued to the Proposed Purchaser equal to the aggregate amount of such class of
Additional Securities multiplied by a fraction, the numerator of which is the
total number of shares of Equity Securities held by such Preemptive Rights
Holder and the denominator of which is the total number of shares of Equity
Securities held by all Stockholders as of such date (the “Proportionate Share”),
such purchase to be at the same price and on the same terms and conditions as
the Proposed Issuance; provided that any Preemptive Right Holder that wishes to
exercise a portion, but not all, of its Preemptive Rights must exercise the same
percentage of such rights with respect to each class of Additional Securities
being offered.  The Preemptive Right Holders that exercise their respective
options to purchase their full Proportionate Share allotment of such Additional
Securities shall have a right of over-allotment (the “Over-Allotment Right”)
such that if any Preemptive Right Holder fails to exercise its rights to
purchase its full Proportionate Share allotment of such Additional Securities,
such Preemptive Right Holder with Over-Allotment Rights may purchase all or any
portion of such remaining Additional Securities pro rata based on the then
relative Proportionate Shares (exclusive of all such non-exercising Preemptive
Right Holders) of such Preemptive Right Holders with Over-Allotment Rights.
 
27

--------------------------------------------------------------------------------

(iii)       The Preemptive Rights shall be exercisable by delivery of notice to
such effect by an exercising Preemptive Right Holder to the Company within the
Acceptance Period set forth in the Preemptive Notice.  A Preemptive Right
Holder’s failure to respond to the Company by the expiration of the Acceptance
Period shall be regarded as a rejection of such Preemptive Right Holder’s right
to exercise its Preemptive Right.  The Company shall notify all exercising
Preemptive Right Holders of any Over-Allotment Right within five (5) Business
Days after the expiration of the Acceptance Period.  Preemptive Right Holders
exercising their respective Over-Allotment Right as set forth in Section
5.3(b)(ii) shall exercise such right by delivering notice to such effect to the
Company within ten (10) days after the expiration of the Acceptance Period.  The
closing of any purchase by a Preemptive Right Holder under this Section 5.3(b)
shall be held at such time and place upon which the parties to the transaction
may reasonably agree.  At such closing, each participating Preemptive Right
Holder shall deliver by certified bank check or wire transfer, payment in full
for such Additional Securities and all parties to the transaction shall execute
such additional documents as are otherwise deemed reasonably necessary or
appropriate by the Company and/or the Board.  At such closing, the Company may
issue and sell to the Proposed Purchaser such portion of the Additional
Securities as have not been purchased by the Preemptive Right Holders pursuant
to the exercise of their respective Preemptive Rights and Over-Allotment Rights
only at the same price and on the same terms and conditions as set forth in the
Preemptive Notice; provided that if the Company has not sold such Additional
Securities to the Proposed Purchaser within one hundred fifty (150) days
following the delivery of the Preemptive Notice, the Company shall not
thereafter issue or sell any Additional Securities to the Proposed Purchaser
without first complying again with this Section 5.3(b).
 
(iv)       The Company, at the advice of its legal counsel, may comply with any
applicable securities laws as a condition to issuing any Additional Securities
in connection with the exercise by a Preemptive Right Holder of its Preemptive
Right (including its Over-Allotment Right), and shall not be in violation of the
provisions hereof by reason of such compliance and, to the extent necessary or
advisable in complying with such laws, the Company may limit or modify any
offering or issuance to any Preemptive Right Holder pursuant to its Preemptive
Right (including its Over-Allotment Right); provided that the Company shall use
commercially reasonable efforts to so comply without any such limitation or
modification; provided further that the Company shall not be required to
register any such offering under the Securities Act or any other foreign,
federal or state securities laws or effect any similar filing or registration.
 
28

--------------------------------------------------------------------------------

(v)          Notwithstanding the foregoing provisions of this Section 5.3(b), if
the Board determines in good faith that the delay caused by accommodating the
Preemptive Rights or Over-Allotment Rights of the Preemptive Right Holders would
have, or would reasonably be expected to have, an adverse effect on the Company,
then the Board shall be permitted to authorize and cause the Company to issue
Additional Securities to any Person (such Person, the “Initial Purchaser”)
without first complying with this Section 5.3(b); provided that the Company
shall (A) within sixty (60) days of the consummation of such issuance, offer
each Preemptive Right Holder the opportunity to purchase a portion of such
Additional Securities, in a manner and on terms that give effect to the ability
such Preemptive Right Holder would otherwise have had to acquire a portion of
such Additional Securities pursuant to the exercise of such Preemptive Right
Holder’s Preemptive Right and (if applicable) Over-Allotment Right, and (B)
provide as a condition to any such issuance in the subscription (or similar)
agreement with the Initial Purchaser a provision (I) permitting the Company to
repurchase such Additional Securities in an amount necessary to satisfy the
elections made by the participating Preemptive Right Holders in accordance with
this Section 5.3(b) or (II) permitting the participating Preemptive Right
Holders to purchase directly from the Initial Purchaser such Additional
Securities in an amount necessary to satisfy the elections made by the
participating Preemptive Right Holders in accordance with this Section 5.3(b). 
The parties hereto hereby acknowledge that the intent of this paragraph is to
enable each Preemptive Right Holder to effectively exercise its rights under the
provisions of this Section 5.3(b) with respect to any issuance of Additional
Securities pursuant to this Section 5.3(b)(v).
 
(vi)         Each Stockholder may assign its Preemptive Rights and
Over-Allotment Rights pursuant to this Section 5.3(b) to any Affiliate
(including any Permitted Affiliate).
 
ARTICLE VI.

IPO; REGISTRATION RIGHTS
 
Section 6.1           IPO.  For so long as the GSO Stockholders own, in the
aggregate, the number of Company Common Shares greater than or equal to forty
percent (40%) of the issued and outstanding Company Common Shares, the GSO
Majority shall (and at any time the Board shall) have the right to cause an
IPO.  To the extent the GSO Majority or the Board elects to cause an IPO, each
Stockholder shall agree, if requested by the GSO Majority or the Board in
connection with the IPO, to convert or exchange its Equity Securities into other
equity securities of the Company or equity securities of any other entity upon
the same terms and conditions as the GSO Stockholders and take such other
actions and enter into and modify such agreements reasonably necessary in order
to facilitate the IPO.  The Board shall have the right to select, or delegate
the selection of, any underwriter(s) in connection with any IPO pursuant to this
Section 6.1 and shall have sole control over any such IPO process.
 
29

--------------------------------------------------------------------------------

Section 6.2           Demand Registration Rights; Demand Shelf Takedowns.
 
(a)         Right to Demand.  At any time and from time to time after one
hundred eighty (180) days following the consummation of an IPO, the Demand
Holders, may make a written request (a “Request Notice”), which Request Notice
will specify the aggregate number of Registrable Shares to be registered and
will also specify the intended methods of disposition thereof, to the Company
for registration with the SEC under and in accordance with the provisions of the
1933 Act of the offer and sale of all or part of the Registrable Shares held by
such Demand Holder (a “Demand Registration”).  A registration pursuant to this
Section 6.2 will be on such appropriate form of the SEC as shall be selected by
the Demand Holder and be reasonably acceptable to the Company and as shall
permit the intended method or methods of distribution specified by the Demand
Holder, including a distribution to, and resale by, the partners or Affiliates
of the Demand Holder.  Upon receipt by the Company of a Request Notice to effect
a Demand Registration, the Company shall, within five (5) Business Days after
the receipt of the Request Notice, notify each other Demand Holder of such
request and such other Demand Holder(s) shall have the option to include its (or
their respective) Registrable Shares in such Demand Registration pursuant and
subject to this Section 6.2.  The Company shall not be obligated to maintain a
registration statement pursuant to a Demand Registration effective for more than
(i) one hundred and eighty (180) days (other than in the case of a Shelf
Registration) or (ii) such shorter period (or, in the case of a Shelf
Registration, such period) when all of the Registrable Shares covered by such
registration statement have been sold pursuant thereto (the “Effectiveness
Period”).  Notwithstanding the foregoing, the Company shall not be obligated to
effect more than one (1) Demand Registration in any ninety (90)-day period
following an Effectiveness Period or such longer period not to exceed one
hundred and eighty (180) days as requested by an underwriter pursuant to Section
6.10.  Upon receipt of any such Request Notice, the Company will deliver any
notices required by this Section 6.2 and Section 6.3 and thereupon the Company
will, subject to Section 6.2(c) and Section 6.5, use commercially reasonable
efforts to (A) effect the prompt registration under the 1933 Act of the
Registrable Shares which the Company has been so requested to register by the
Demand Holder(s) as contained in the Request Notice and (B) include all other
Registrable Shares which the Company has been requested to register by the
Piggyback Holders and Registrable Shares held by others, all to the extent
required to permit the disposition of the Registrable Shares so to be registered
in accordance with the intended method or methods of disposition of each seller
of such Registrable Shares.
 
(b)         Number of Demand Registrations.  Subject to Section 6.2(a), each of
the Demand Holders shall have three (3) rights to effect a Demand Registration
and Piggyback Underwritten Offering(s), as provided in Section 6.2(a) and
Section 6.3.  In connection with a Demand Registration by more than one (1)
Demand Holder, holder(s) of a majority of the Company Common Shares held by the
Demand Holders shall act as their representative (the “DH Representative”) in
connection with such Demand Registration and the Company shall only be obligated
to communicate with such DH Representative in connection with such Demand
Registration.  Such Holders shall give the DH Representative any and all
necessary powers of attorney needed for the DH Representative to act on their
behalf.


30

--------------------------------------------------------------------------------

(c)         Revocation.  Holders of a majority in number of the Registrable
Shares held by the Demand Holders to be included in a registration statement
pursuant to this Section 6.2, may, at any time prior to the effective date of
the registration statement relating to such Demand Registration, acting through
their DH Representative (if applicable), revoke such request by providing a
written notice thereof to the Company (the “Revoking Holders”) and the aborted
registration shall not be deemed to be a Demand Registration for purposes of
Section 6.2 (other than the first sentence of Section 6.2(b)).  No such Revoking
Holder shall be required to reimburse the Company for any of its expenses
incurred in connection with such attempted registration.  Neither the Company
nor any of the Demand Holders shall have any obligation to keep any Holder
informed as to the status or expected timing of the launch of any offering.
 
(d)         Effective Registration.  A registration will not count as a Demand
Registration: (i) if a Demand Holder determines in its reasonable and good faith
judgment to withdraw a registration in accordance with Section 6.2(c) following
effectiveness due to a material adverse change in the Company, (ii) if such
Demand Registration is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court for any
reason (other than due to the actions of a Demand Holder) and the Company fails
to promptly have such stop order, injunction or other order or requirement
removed, withdrawn or resolved to the Demand Holder’s reasonable satisfaction,
(iii) the conditions to closing specified in the underwriting agreement or
purchase agreement entered into in connection with the Demand Registration
relating to any such demand are not satisfied, or (iv) such Demand Registration
is fully withdrawn pursuant to the first proviso to Section 6.11.
 
(e)          Assignability of Demand Registration Rights.  The rights offered to
a Demand Holder pursuant to this Section 6.2 are not assignable.
 
(f)          Shelf Registration Statement Takedown.  The Demand Holders shall
have the right to demand a Demand Registration in the form of a takedown of
Registrable Shares, in which case the last two sentences of Section 6.3(b) shall
apply.
 
31

--------------------------------------------------------------------------------

Section 6.3           Piggyback Rights.


(a)         Right to Piggyback on Offering of Common Shares.  Subject to Section
6.3(c) and Section 6.5, if at any time or from time to time following an IPO,
the Company proposes to file a registration statement (other than (i) on Form
S-4 or Form S-8 or any similar successor forms or another form used for a
purpose similar to the intended use for such forms or (ii) a Shelf Registration
Statement), for the sale of Company Common Shares for its own account, or for
the benefit of the holders of its Company Common Shares (including pursuant to
Section 6.2) in an underwritten or other registered public offering (a
“Piggyback Underwritten Offering”), then as soon as reasonably practicable, but
not less than seven (7) Business Days prior to the filing of (A) any preliminary
prospectus supplement relating to such Piggyback Underwritten Offering pursuant
to Rule 424(b) under the 1933 Act, (B) any prospectus supplement relating to
such Piggyback Underwritten Offering pursuant to Rule 424(b) under the 1933 Act
(if no preliminary prospectus supplement is used), other than, in each case of
clause (A) or (B), any preliminary prospectus supplement or prospectus
supplement relating to a registration statement for which notice was previously
given, or (C) such registration statement, as the case may be, the Company shall
give written notice of such proposed Piggyback Underwritten Offering to each
Holder owning greater than or equal to ten percent (10%) of the issued and
outstanding Equity Securities (each, a “Piggyback Holder”), and such notice
shall offer such Piggyback Holders the opportunity to include in such Piggyback
Underwritten Offering such number of Registrable Shares as each such Piggyback
Holder may request, up to a maximum amount equal to the total number of
Registrable Shares included in such Piggyback Underwritten Offering
multiplied by the fraction the numerator of which is the total number of shares
of Registrable Shares held by such Piggyback Holder and the denominator of which
is the total number of shares of Registrable Shares held by all participating
Holders.  Each such Piggyback Holder shall have five (5) Business Days after
receiving such notice to request in writing to the Company inclusion of
Registrable Shares in the Piggyback Underwritten Offering.  Upon receipt of any
such request for inclusion from any such Piggyback Holder received within the
specified time, the Company shall use commercially reasonable efforts to effect
the registration in any registration statement described in this Section 6.3(a)
of any Registrable Shares requested to be included on the terms set forth in
this Article VI.  If no request for inclusion from a Piggyback Holder is
received within the specified time, such Piggyback Holder shall have no further
right to participate in such Piggyback Underwritten Offering.  Prior to the
launch of any Piggyback Underwritten Offering, any Piggyback Holder shall have
the right to withdraw its request for inclusion of its Registrable Shares in any
registration statement pursuant to this Section 6.3(a) by giving written notice
to the Company, which withdrawal shall be irrevocable and, following which
withdrawal, such Holder shall no longer have any right to include Registrable
Shares in the Piggyback Underwritten Offering as to which such withdrawal was
made.  No registration of Registrable Shares effected under this Section 6.3(a)
shall relieve the Company of its obligations to effect any registration upon
demand under Section 6.2(a), in accordance with and subject to its terms.
 
32

--------------------------------------------------------------------------------

(b)          Right to Piggyback on Shelf Registration.  Subject to Section
6.3(c) and Section 6.5, if at any time or from time to time following an IPO,
the Company files a shelf registration statement for a delayed or continuous
offering pursuant to Rule 415 under the 1933 Act (such shelf registration, a
“Shelf Registration,” and such registration statement, a “Shelf Registration
Statement”), then the Company shall give each Piggyback Holder seven (7)
Business Days’ notice prior to filing a Shelf Registration Statement and, upon
the written request of any such Piggyback Holder, received by the Company within
five (5) Business Days of such notice, the Company shall include in such Shelf
Registration Statement a number of Company Common Shares equal to the aggregate
number of Registrable Shares requested to be included (provided that for each
Piggyback Holder such amount shall be up to a maximum amount equal to the total
number of Registrable Shares included in such Piggyback Underwritten Offering
multiplied by the fraction the numerator of which is the total number of shares
of Registrable Shares held by such Piggyback Holder and the denominator of which
is the total number of shares of Registrable Shares held by all participating
Holders) (and to the extent permitted, without naming any requesting Stockholder
as a selling stockholder and including only a generic description of the Holder
of such securities) (the “Undesignated Registrable Shares”).  Neither the
Company nor any Holder shall be required to give notice to any other Holder in
connection with a filing related to a Shelf Registration Statement filed
pursuant to this Section 6.3(b) unless such Holder provided such notice to the
Company pursuant to this Section 6.3(b) and requested that its Undesignated
Registrable Shares be included in the Shelf Registration Statement related to
such filing.  Upon receipt of any such request for inclusion from such Piggyback
Holder received within the specified time, the Company shall use commercially
reasonable efforts to effect the registration in any registration statement
described in this Section 6.3(b) of any Registrable Shares requested to be
included on the terms set forth in this Agreement.  If no request for inclusion
from a Piggyback Holder is received within the specified time, such Piggyback
Holder shall have no further right to participate in such Shelf Registration. 
Any Shelf Registration in which any of the Piggyback Holders participate shall
be called a “Piggyback Shelf Registration”.  Prior to the launch of any Shelf
Registration, any Piggyback Holder shall have the right to withdraw its request
for inclusion of its Registrable Shares in any registration statement pursuant
to this Section 6.3(b) by giving written notice to the Company, which withdrawal
shall be irrevocable and, following which withdrawal, such Piggyback Holder
shall no longer have any right to include Registrable Shares in the Piggyback
Shelf Registration as to which such withdrawal was made.  No registration of
Registrable Shares effected under this Section 6.3 shall relieve the Company of
its obligations to effect any registration upon demand under Section 6.2, in
accordance with and subject to its terms.  If the Company or any Demand Holder
pursuant to Section 6.2 wants to sell Registrable Shares pursuant to a Shelf
Registration Statement, then such party shall provide each Piggyback Holder (and
the Company, in the event such party is a holder) seven (7) Business Days’
notice (in connection with any sale of Registrable Shares pursuant to a Shelf
Registration Statement that includes a customary “road show” or other
substantial marketing effort by the Company and the underwriters (a “Marketed
Shelf Offering”)) or five (5) Business Days’ notice (in connection with any sale
of Registrable Shares pursuant to a Shelf Registration Statement that is not
structured as a Marketed Shelf Offering) and, upon the written request of any
Piggyback Holder, received by the Company or the applicable initiating Demand
Holder within five (5) Business Days of such notice in connection with a
Marketed Shelf Offering, or three (3) Business Days of such notice (in
connection with any Shelf Registration Statement offering that is not structured
as a Marketed Shelf Offering), the Company or the applicable initiating Demand
Holder shall include a number of Company Common Shares in such sale equal to the
aggregate number of Registrable Shares requested to be included.
 
(c)          Delay or Abandonment of Registration or Offering.  The Company
shall have the right to delay, terminate or withdraw any Piggyback Shelf
Registration or Piggyback Underwritten Offering prior to the effectiveness of
such registration or the completion of such offering whether or not any
Piggyback Holder has elected to include Registrable Shares in such
registration.  In the case of the delay, termination or withdrawal referred to
in the immediately preceding sentence, all expenses incurred by the Company in
connection with such Piggyback Shelf Registration or Piggyback Underwritten
Offering shall be borne entirely by the Company as set forth in Section 6.7.
 
Section 6.4           Selection of Underwriters.  The Board shall have the right
to select, or delegate the selection of, any underwriter(s) in connection with
any Demand Registration or Piggyback Underwritten Offering.
 
Section 6.5        Priority on Registrations.  If the managing underwriter or
underwriters of a Registration advise the Company in writing that in its or
their opinion the number of Registrable Shares proposed to be sold in such
Registration exceeds the number which can be sold, or adversely affects the
price at which the Registrable Shares are to be sold, in such offering, the
Company will include in such Registration only the number of Registrable Shares
which, in the opinion of such underwriter or underwriters, can be sold in such
offering without such adverse effect.  To the extent such Registration includes
Registrable Shares of more than one Holder, the Registrable Shares so included
in such Registration shall be apportioned as follows:
 
33

--------------------------------------------------------------------------------

(a)         In the case of a Company initiated Registration, allocations shall
be made: first, to the Company; second, to the Piggyback Holders exercising
their right to participate in a Piggyback Underwritten Offering with any
cutbacks applied on a pro rata basis among the participating Holders based on
the total number of Registrable Shares included by such Holders as compared to
the total number of shares included by all Holders in such Registration; and
third, to all other Holders exercising piggyback registration rights that have
been granted by the Company, with any cutbacks applied on a pro rata basis among
such other Holders or as they may otherwise agree in writing.
 
(b)        In the case of a Demand Registration or any shelf takedown pursuant
to Section 6.3(b), allocations shall be made: first, to the Holders, with any
cutbacks applied pro rata among the Holders based on the total number of
Registrable Shares requested to be included by such Holders as compared to the
total number of shares requested to be included by all Holders in such
Registration; second, to all other Holders exercising piggyback registration
rights granted by the Company, with any cutbacks applied on a pro rata basis
among such other Holders or as they may otherwise agree in writing; and third,
to the Company.
 
(c)        In the case of a Registration initiated by any Person (other than the
Company or a Demand Holder) exercising demand registration rights granted
hereafter by the Company (if any), allocations shall be made: first, to the
Holders, with any cutbacks applied pro rata among the Holders based on the total
number of Registrable Shares requested to be included by such Holders as
compared to the total number of shares requested to be included by all Holders
in such Registration; second, to such initiating Person and to any other Holders
exercising pari passu registration rights that have been granted by the Company
allocated as such Persons have agreed among themselves; third, to the Company
and to the Piggyback Holders exercising their right to participate in a
Piggyback Underwritten Offering, with any cutbacks applied on a pro rata basis
based on the total number of shares proposed to be included in such Registration
by the Company or such Piggyback Holders; and fourth, to all other Holders
exercising piggyback registration rights granted by the Company, with any
cutbacks applied on a pro rata basis among such other Holders or as they may
otherwise agree in writing.
 
Section 6.6          Registration Procedures.  It shall be a condition precedent
to the obligations of the Company and any underwriter or underwriters to take
any action pursuant to this Article VI that each Holder requesting inclusion in
any Piggyback Underwritten Offering or Demand Registration (including any
registration with the SEC initiated by the Company or any other Person, each, a
“Registration”), in each case, in accordance with this Article VI, shall furnish
to the Company such information regarding such Holder, the Registrable Shares
held by it, the intended method of disposition of such Registrable Shares, and
such agreements regarding indemnification, disposition of such securities and
other matters referred to in this Article VI as the Company shall reasonably
request and as shall be reasonably required in connection with the action to be
taken by the Company; provided that (a) no Holder shall be required to make any
representations or warranties to, or agreements with, the Company other than
representations and warranties regarding such Holder and such Holder’s ownership
of and title to the Registrable Shares to be sold in such offering and its
intended method of distribution and (b) any liability of any such Holder under
any underwriting agreement relating to such Registration shall be limited to
liability arising from breach of its representations and warranties therein and
shall be limited to an amount equal to the net amount received by such Holder
from the sale of Registrable Shares pursuant to such Registration.  With respect
to any Registration (including in connection with an IPO pursuant to Section
6.1), the Company (including its and its Subsidiaries’ officers, as applicable)
will, subject to Section 6.2, Section 6.4 and Section 6.5 promptly:
 
34

--------------------------------------------------------------------------------

(a)         Prepare and file with the SEC a registration statement on the
appropriate form prescribed by the SEC and use commercially reasonable efforts
to cause such registration statement to become effective as soon as practicable
thereafter and to be maintained in effect in accordance with the terms of this
Agreement; provided that the Company shall not be obligated to maintain such
Registration effective for a period longer than the Effectiveness Period;
provided, further, that before filing a registration statement or prospectus or
any amendments or supplements thereto, the Company will furnish to the Holders
covered by such registration statement and the underwriter or underwriters, if
any, copies of or drafts of all such documents proposed to be filed, at least
five (5) Business Days prior to the filing thereof, which documents will be
subject to the reasonable review of such Holders and underwriters.  Each Holder
will have the opportunity to object to any information pertaining to such Holder
that is contained therein and the Company will make the corrections reasonably
requested by such Holder with respect to such information prior to filing any
registration statement or amendment thereto or any prospectus or any supplement
thereto; provided, however, that the Company will not file any registration
statement or amendment thereto or any prospectus or any supplement thereto to
which Holders of a majority of the Registrable Shares covered by such
registration statement or the underwriters, if any, shall reasonably object,
except to the extent otherwise required by Applicable Law.
 
(b)         Prepare and file with the SEC such amendments and post-effective
amendments to such registration statement and any documents required to be
incorporated by reference therein as may be necessary to keep the registration
statement effective for a period of not less than the Effectiveness Period (but
not prior to the expiration of the time period referred to in Section 4(a)(3) of
the 1933 Act and Rule 174 thereunder, if applicable); cause the prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the 1933 Act; and comply with the provisions of
the 1933 Act applicable to it with respect to the disposition of all Registrable
Shares covered by such registration statement during the applicable period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement or supplement to the prospectus.
 
(c)          Furnish to participating Holders such number of conformed copies of
the registration statement and any post-effective amendment thereto, as such
Holders may reasonably request, and such number of copies of the prospectus
(including each preliminary prospectus) and any amendments or supplements
thereto, and any documents incorporated by reference therein as the Holders or
underwriter or underwriters, if any, may request in order to facilitate the
disposition of the securities being sold by such Holders (it being understood
that the Company consents in writing to the use of the prospectus and any
amendment or supplement thereto by the Holders covered by the registration
statement and the underwriter or underwriters, if any, in connection with the
offering and sale of the securities covered by the prospectus or any amendments
or supplements thereto).
 
(d)        Notify the participating Holders, at any time when a prospectus
relating thereto is required to be delivered under the 1933 Act, when the
Company becomes aware of the happening of any event as a result of which the
prospectus included in such registration statement (as then in effect) contains
any untrue statement of material fact or omits to state a material fact
necessary to make the statements therein (in the case of the prospectus or any
preliminary prospectus, in light of the circumstances under which they were
made) not misleading and, as promptly as practicable thereafter, prepare and
file with the SEC and furnish a supplement or amendment to such prospectus so
that, as thereafter delivered to the investors of such securities, such
prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
35

--------------------------------------------------------------------------------

(e)          In the case of an underwritten offering, enter into such customary
agreements (including underwriting agreements in customary form) and make
members of senior management of the Company available on a basis reasonably
requested by the underwriters to participate in “road show” and other customary
marketing activities (including one-on-one meetings with prospective purchasers
of the Registrable Shares) and cause to be delivered to the underwriters
reasonable opinions of counsel to the Company in customary form, covering such
matters as are customarily covered by opinions for an underwritten public
offering as the underwriters may reasonably request and addressed to each
selling Holder and the underwriters.
 
(f)          If requested, cause to be delivered, immediately prior to the
effectiveness of the registration statement (and, in the case of an underwritten
offering, at the time of delivery of any Registrable Shares sold pursuant
thereto), “cold comfort” letters from the Company’s independent certified public
accountants addressed to each selling Holder (unless such selling Holder does
not provide to such accountants the appropriate representation letter required
by rules governing the accounting profession) and each underwriter, if any,
stating that such accountants are independent public accountants within the
meaning of the 1933 Act and the applicable rules and regulations adopted by the
SEC thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with primary or secondary
underwritten public offerings, as the case may be.
 
(g)          Provide a transfer agent and registrar for all such Registrable
Shares not later than the effective date of the registration statement.
 
(h)          Use commercially reasonable efforts to cause all Registrable Shares
included in such registration statement to be listed, by the date of the first
sale of securities pursuant to such registration statement, on any national
securities exchange, quotation system or other market on which the Company
Common Shares are then listed or proposed to be listed by the Company.
 
(i)          After the filing of a registration statement, (i) promptly notify
each Holder covered by such registration statement of any stop order issued or,
to the Company’s knowledge, threatened by the SEC and of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Shares for sale under the applicable securities or blue sky
laws of any jurisdiction, and (ii) take all reasonable actions to obtain the
withdrawal of any order suspending the effectiveness of the registration
statement or the qualification of any Registrable Shares as promptly as
possible.
 
36

--------------------------------------------------------------------------------

(j)         On or prior to the date on which the registration statement is
declared effective, use commercially reasonable efforts to register or qualify,
and cooperate with each participating Holder, the underwriter or underwriters,
if any, and their counsel in connection with the registration or qualification
of, the securities covered by the registration statement for offer and sale
under the securities or blue sky laws of each state and other jurisdiction of
the United States as the participating Holders or managing underwriter or
underwriters, if any, requests in writing, to use commercially reasonable
efforts to keep each such registration or qualification effective, including
through new filings, or amendments or renewals, during the Effectiveness Period
do any and all other acts or things necessary or advisable to enable the
disposition in all such jurisdictions of the Registrable Shares covered by the
applicable registration statement; provided that the Company will not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then otherwise
subject.
 
(k)         Reasonably cooperate with the participating Holders and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates or book-entry shares (not bearing any restrictive
legends) representing securities to be sold under the registration statement,
and enable such securities to be in such denominations and registered in such
names as the managing underwriter or underwriters, if any, may request.
 
(l)          Use commercially reasonable efforts to cause the Registrable Shares
covered by the registration statement to be registered with or approved by such
other Governmental Authorities within the United States as may be necessary to
enable the seller or sellers thereof or the underwriter or underwriters, if any,
to consummate the disposition of such Registrable Shares.
 
(m)        To the extent the Company is a well-known seasoned issuer (within the
meaning of Rule 405 under the 1933 Act) at the time any Request Notice is
submitted to the Company pursuant to Section 6.2(a) which requests that the
Company file an automatic shelf registration statement (as defined in Rule 405
under the 1933 Act) (an “automatic shelf registration statement”) on a Shelf
Registration Statement, the Company shall file an automatic shelf registration
statement that covers those Registrable Shares which are requested to be
registered.  If the Company does not pay the filing fee covering Registrable
Shares at the time the automatic shelf registration statement is filed, the
Company agrees to pay such fee at such time or times as the Registrable Shares
are to be sold.
 
The participating Holders, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6.6(d), will forthwith
discontinue disposition of the securities until such Holders’ receipt of the
copies of the supplemented or amended prospectus contemplated by Section 6.6(d)
or until it is advised in writing (the “Advice”) by the Company that the use of
the prospectus may be resumed, and has received copies of any additional or
supplemental filings which are incorporated by reference in the prospectus, and,
if so directed by the Company, each Holder will, or will request the managing
underwriter or underwriters, if any, to, deliver, to the Company (at the
Company’s sole expense) all copies, other than permanent file copies then in
such Holder’s possession, of the prospectus covering such securities current at
the time of receipt of such notice.  In the event the Company gives any such
notice, the time periods mentioned in Section 6.6(a), Section 6.6(b) and Section
6.6(j) shall be extended by the number of days during the period from and
including any date of the giving of such notice to and including the date when
each seller of securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 6.6(d) or the Advice.
 
37

--------------------------------------------------------------------------------

Section 6.7           Registration Expenses.
 
(a)         In the case of any Registration, the Company shall bear all expenses
incident to the Company’s performance of or compliance with this Article VI,
including all SEC and stock exchange or Financial Industry Regulatory Authority,
Inc. (“FINRA”) registration and filing fees and expenses, fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Shares), rating agency fees, printing expenses, messenger, telephone
and delivery expenses, fees and disbursements of counsel for the Company and all
independent certified public accountants and any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities (but not
including any underwriting discounts or commissions, or transfer taxes, if any,
attributable to the sale of Registrable Shares by a Holder) and all reasonable
out-of-pocket fees and expenses of one (1) legal counsel representing all
Holders selling Registrable Shares under such Registration, with the counsel
representing the Holders in connection with such Registration or sale reasonably
chosen by the individual Holder selling the largest number of Registrable Shares
included in such Registration, up to an aggregate amount of fifty thousand
dollars ($50,000) per Registration.
 
(b)         The obligation of the Company to bear the expenses described in
Section 6.7(a) and to reimburse the participating Holders for the expenses
described in Section 6.7(a) shall apply irrespective of whether a Registration,
once properly demanded, if applicable, becomes effective, is withdrawn or
suspended or revoked, or is converted to another form of registration and
irrespective of when any of the foregoing shall occur.
 
Section 6.8          Indemnification.
 
(a)         Indemnification by the Company.  The Company agrees to indemnify and
hold harmless each Holder, its officers, directors, Affiliates and agents and
each Person who controls (within the meaning of the 1933 Act or the 1934 Act)
such Holder, including any general partner or manager of any thereof, against
all losses, claims, damages, liabilities and expenses (including reasonable
counsel fees and disbursements) arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact contained in any registration
statement, prospectus or preliminary prospectus, or any amendment thereof or
supplement thereto, in which such Holder participates in an offering of
Registrable Shares or in any document incorporated by reference therein or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
prospectus or any preliminary prospectus, in light of the circumstances under
which they were made) not misleading, (ii) any untrue statement or alleged
untrue statement of a material fact in the information conveyed to any purchaser
at the time of the sale to such purchaser, or the omission or alleged omission
to state therein a material fact required to be stated therein, or (iii) any
violation by the Company of any federal, state, common or other law, rule or
regulation applicable to the Company in connection with such registration,
including the 1933 Act, any state securities or “blue sky” laws or any rule or
regulation thereunder in connection with such registration, except insofar as
the same are made in reliance on and in conformity with any information with
respect to such Holder furnished in writing to the Company by such Holder
expressly for use therein.  The Company will also indemnify underwriters (as
such term is defined in the 1933 Act), their officers and directors and each
Person who controls such underwriters (within the meaning of the 1933 Act) to
the same extent as provided above with respect to the indemnification of the
Holders.
 
38

--------------------------------------------------------------------------------

(b)        Indemnification by the Holders.  In connection with any registration
statement in which a Holder is participating, each such Holder will furnish to
the Company in writing such information with respect to such Holder as the
Company reasonably requests for use in connection with any registration
statement or prospectus covering the Registrable Shares of such Holder and to
the extent permitted by law agrees to indemnify and hold harmless the Company,
its directors, officers and agents and each Person who controls (within the
meaning of the 1933 Act or the 1934 Act) the Company and any other Holder,
against any losses, claims, damages, liabilities and expenses arising out of or
based upon any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
in the registration statement or prospectus or preliminary prospectus (in the
case of the prospectus or preliminary prospectus, in light of the circumstances
under which they were made) not misleading, to the extent, but only to the
extent, that such untrue statement or omission is made in reliance on and in
conformity with the written information or signed affidavit with respect to such
Holder so furnished in writing by such Holder expressly for use in the
registration statement or prospectus; provided, however, that the obligation to
indemnify shall be several, not joint and several, among such Holders and the
liability of each such Holder shall be in proportion to and limited to the net
amount received by such Holder from the sale of Registrable Shares pursuant to a
registration statement in accordance with the terms of this Agreement.
 
(c)         Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification,
and (ii) unless in such indemnified party’s reasonable judgment (after
consultation with legal counsel) a conflict of interest may exist between such
indemnified and indemnifying parties with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  The failure to so notify the
indemnifying party shall not relieve the indemnifying party from any liability
hereunder with respect to the action, except to the extent that such
indemnifying party is materially prejudiced by the failure to give such notice;
provided, however, that any such failure shall not relieve the indemnifying
party from any other liability which it may have to any other party.  No
indemnifying party in the defense of any such claim or litigation shall, except
with the written consent of such indemnified party, which consent shall not be
unreasonably withheld, delayed or conditioned, consent to entry of any judgment
or enter into any settlement unless such judgment or settlement (A) includes as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation, and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of such indemnified
party.  An indemnifying party shall not be liable under this Section 6.8 to any
indemnified party regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by such indemnifying party (such consent not to be unreasonably
withheld, conditioned or delayed).  An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim will not be obligated to pay
the fees and expenses of more than one (1) counsel for all parties indemnified
by such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party there may be one (1) or more legal or
equitable defenses available to such indemnified party which are in addition to
or may conflict with those available to any other of such indemnified parties
with respect to such claim, in which event the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel;
provided, however, that such number of additional counsel must be reasonably
acceptable to the indemnifying party.
 
39

--------------------------------------------------------------------------------

(d)         Contribution.  If for any reason the indemnification provided for in
Section 6.8(a) or Section 6.8(b) is unavailable to an indemnified party as
contemplated by Section 6.8(a) or Section 6.8(b), then the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by the
indemnified party and the indemnifying party, but also the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  In no event shall the liability of any selling Holder
be greater in amount than the amount of the net proceeds received by such Holder
upon such sale or the amount for which such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided in
Section 6.8(b) had been available.
 
Section 6.9           1934 Act Reports.  The Company agrees that at all times
after it has filed a registration statement pursuant to the requirements of the
1933 Act relating to any class of equity securities of the Company, it will use
commercially reasonable efforts to file in a timely manner all reports required
to be filed by it pursuant to the 1934 Act to the extent the Company is required
to file such reports.  Notwithstanding the foregoing, the Company may deregister
any class of its equity securities under Section 12 of the 1934 Act or suspend
its duty to file reports with respect to any class of its securities pursuant to
Section 15(d) of the 1934 Act if it is then permitted to do so pursuant to the
1934 Act and rules and regulations thereunder.
 
Section 6.10         Holdback Agreement.
 
(a)         Whenever the Company proposes to effect a Registration of any of its
equity securities under the 1933 Act for its own account (other than on Form
S-4, S-8, S-3 or any similar successor form or another form used for a purpose
similar to the intended use of such forms) in an underwritten offering or is
required to use commercially reasonable efforts to effect the registration of
any Registrable Shares under the 1933 Act pursuant to a request by or on behalf
of a Demand Holder pursuant to Section 6.2 in connection with an underwritten
offering (including in connection with an IPO pursuant to Section 6.1), if
requested by the underwriters of such offering, each Holder of Registrable
Shares hereby agrees, or does agree by acquisition of its Registrable Shares
(and the Company further agrees to use reasonable best efforts to cause each of
the Directors and executive Officers of the Company), not to effect any sale or
distribution, including any sale pursuant to Rule 144 under the 1933 Act, or to
request registration under Section 6.2 of any Registrable Shares during the
Lock-up Period, except as part of such Registration; provided that exceptions
shall exist for, following an IPO, small non-employee Holders in accordance with
customary underwriting practices.  If requested by such managing underwriter,
each Holder of Registrable Shares agrees to execute a holdback agreement in
customary form, consistent with the terms of this Section 6.10(a) and, in any
case, on terms no less favorable to the Holders than the holdback agreements
executed by the Company’s directors and executive Officers.  No Holder’s
obligations pursuant to a holdback agreement (other than small non-employee
Holders in accordance with customary underwriting practices) shall be released
or waived unless comparable waivers or releases are granted to the other
Holders.
 
40

--------------------------------------------------------------------------------

(b)         The Company agrees not to effect any sale or distribution of any of
its Equity Securities or securities convertible into or exchangeable or
exercisable for any of such securities within the Lock-up Period after an
underwritten offering (except as part of such underwritten registration or
pursuant to registrations on Form S-8, S-4 or S-3 or any successor forms
thereto), except that such restriction shall not prohibit (i) grants of employee
stock (or membership interest) options or other equity awards or other issuances
of capital stock (or membership interests) pursuant to the terms of a Company
employee benefit plan approved by the Board, issuances by the Company of capital
stock (or membership interests) pursuant to the vesting of equity awards or the
exercise of such options or the exercise of any other employee stock (or
membership interest) options outstanding on the date hereof or subject to any
equity incentive (or membership interest) plan, (ii) the Company from issuing
shares of capital stock in private placements pursuant to Section 4(a)(2) of the
1933 Act or in connection with a strategic alliance or other similar business
transaction approved by the Board, or (iii) the Company from publicly announcing
its intention to issue, or actually issuing, shares of capital stock to
equityholders of another entity as consideration for the Company’s acquisition
of, or merger with, such entity.  In addition, upon the request of the managing
underwriter, the Company shall use commercially reasonable efforts to cause each
holder of its Equity Securities or any securities convertible into or
exchangeable or exercisable for any of such securities whether outstanding on
the date of this Agreement or issued at any time after the date of this
Agreement (other than any such securities acquired in a public offering), to
agree not to effect any such public sale or distribution of such securities
during such period, except as part of any such Registration if permitted, and to
cause each such holder to enter into a holdback or similar agreement in
customary form.
 
Section 6.11        Blackout Periods.  Notwithstanding anything herein to the
contrary, (a) no Holder may sell any securities pursuant to Section 6.2 or
Section 6.3 and (b) any registration statement may be suspended or a filing
delayed by the Company, in either case, if the Company notifies the Holders that
it has determined in good faith that (i) it is in the best interest of the
Company not to disclose the existence of, or facts surrounding, any proposed or
pending significant business transaction, financial project, acquisition, merger
or corporate reorganization or other material development involving the Company,
the disclosure of which would reasonably be expected to materially adversely
affect the Company or its business, or (ii) a significant business transaction,
acquisition or merger has occurred and any financial statements or pro forma
financial information required to be included or incorporated by reference in a
registration statement or prospectus by Regulation S-X are unavailable without
unreasonable effort and expense; provided that any Demand Holder may withdraw
all or a portion of its Demand Registration during any Blackout Period without
it counting as a Demand Registration; provided, further, that (A) the Company
may not delay the filing or effectiveness of, or suspend, any registration
statement in excess of one-hundred and twenty (120) days in any calendar year
(such period and the seven (7) days prior to any one-hundred and twenty
(120)-day period, a “Blackout Period”), plus an extension period, which shall be
no longer than seventeen (17) days, as may be proposed by the managing
underwriter solely to the extent required to address FINRA regulations regarding
the publishing of research, (B) such registration statement shall remain
effective subsequent to the cessation of such Blackout Period for a number of
days equal to the Blackout Period, and (C) the Company may not file any
registration statement during a Blackout Period.
 
41

--------------------------------------------------------------------------------

Section 6.12         Participation in Registration.  No Holder may participate
in any Registration hereunder which is underwritten unless such Holder (a)
agrees to sell its securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements, and (b) completes and executes all questionnaires, powers of
attorney, underwriting agreements and other documents customarily required under
the terms of such underwriting arrangements and provides such written
information concerning itself as may be required for registration, including for
inclusion in any registration statement.
 
Section 6.13        Other Registration Rights.  The Company represents that, as
of the date hereof, it has not granted to any Person the right to request or
require the Company or any of its Subsidiaries to register any equity securities
issued by the Company or any of its Subsidiaries, other than as expressly set
forth in this Article VI.
 
Section 6.14         Pre-IPO; Rule 144.  If the Company determines to consummate
an IPO, the Board shall have the power and authority to (and, to the extent
necessary, appropriate or advisable, each Stockholder shall consent to and vote
its Equity Securities in favor of) (a) merge, convert, combine or effect any
other restructuring of the Company or any Subsidiary thereof in connection
therewith, or (b) take such other actions as it may deem advisable, including
causing the Stockholders to exchange or convert their Equity Securities for
Common Stock, including of the newly-formed corporation (or for other equity
interests, as applicable, in such other form of entity as may be selected by the
Board), with substantially the same relative value and on the same terms and
conditions applicable to all Stockholders (“Conversion Shares”).  After an IPO,
the Company shall file any reports required to be filed by it under the 1933 Act
and the 1934 Act and the rules and regulations adopted by the SEC thereunder,
and it will take such further action as any Holder may reasonably request to
make available adequate current public information with respect to the Company
meeting the current public information requirements of Rule 144(c) under the
1933 Act, to the extent required to enable such Holder to sell Registrable
Shares without registration under the 1933 Act within the limitation of the
exemptions provided by (a) Rule 144 under the 1933 Act, as such Rule may be
amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the SEC.  Notwithstanding the foregoing, nothing in this Section 6.14
shall be deemed to require the Company to register or maintain registration of
any of its securities pursuant to the 1934 Act.  Subject to the foregoing, the
Company shall reasonably cooperate with such Holder to facilitate the timely
preparation and delivery of certificates or book-entry shares (not bearing any
restrictive legends) representing securities to be so sold within such exemption
from registration, and enable such securities to be in such denominations as the
selling Holders may request.
 
Section 6.15         Coordination of Rule 144 Sales.  From time to time after
the consummation of an IPO, the Stockholders will use commercially reasonable
efforts to coordinate any Rule 144 Transfers in accordance with this Section
6.15. Prior to any such Rule 144 Transfer, a Stockholder (the “Notifying
Investor”) shall provide the GSO Stockholders with at least three (3) Business
Days’ prior notice (a “144 Notice”) of the Notifying Investor’s intention to
transfer Company Common Shares for value in reliance on Rule 144. The 144 Notice
is intended to permit all Stockholders electing to transfer Company Common
Shares for value at such time to coordinate the timing and process for
transferring their Company Common Shares in an orderly fashion.  In the event
that the Notifying Investor is a GSO Stockholder, the Notifying Investor shall
be entitled to require that each Stockholder shall sell in such Rule 144
Transfer no more than a number of Company Common Shares equal to such
Stockholder’s Rule 144 Pro Rata Portion.
 
42

--------------------------------------------------------------------------------

Section 6.16         Efforts to List Company Common Shares; Public Reporting
Company; Deregistration.
 
(a)         Following the Closing Date, the Company and each of the Debtors
shall use commercially reasonable efforts to effectuate the listing of the
Company Common Shares on an Established OTC Marketplace or on a “national
securities exchange” as defined pursuant to the 1934 Act, as amended, within two
hundred and seventy (270) days after the Closing Date (the “Listing Period”);
provided that, the Board may extend the Listing Period up to an additional two
hundred and seventy (270) days in the event that the Board (including a majority
of the Independent Directors sitting on the Board at such time) determines such
extension is in the best interests of the Company.  At or prior to the listing
of the Company Common Shares on an Established OTC Marketplace or on a national
securities exchange, the Company shall use commercially reasonable efforts to
reflect the ownership of the Company Common Shares through the facilities of the
Depository Trust Company.
 
(b)         For so long as the GSO Stockholders own the number of Company Common
Shares equal to or greater than fifty percent (50%) of the Company Common Shares
that they owned, in the aggregate, on the Closing Date (subject to adjustment
for stock splits, stock subdivisions, and other similar actions), unless
otherwise elected by the GSO Majority, the Company will be a public reporting
company with the SEC (i.e., the Company shall file periodic reports with the SEC
even if not technically required to do so following the Company’s deregistration
under the 1934 Act).
 
(c)         For the avoidance of doubt, nothing set forth in this Agreement
shall prohibit or otherwise restrict the deregistration of the Company under the
1934 Act, which deregistration shall be subject to the approval of the Board and
its determination that such deregistration is both legally permissible and in
the best interests of the Company.
 
Section 6.17         Further Assurance.  Each Holder hereby agrees to take any
and all reasonable actions required to be taken hereunder to ensure the
performance by it of its obligations pursuant to this Article VI.
 
ARTICLE VII.

REPRESENTATIONS AND WARRANTIES
 
Section 7.1           Representations and Warranties of Stockholders.  Each
Stockholder (solely on behalf of itself and not with respect to any other
Stockholder, and other than each GSO Stockholder with respect to Section
7.1(a)(v)) hereby represents, warrants and acknowledges as follows:
 
43

--------------------------------------------------------------------------------

(a)          Generally.  As of the Closing Date:
 
(i)          Status.  Such Stockholder, if not an individual, is duly organized
and validly existing under the laws of its jurisdiction of organization (as the
case may be).  Such Stockholder has the requisite power and authority (and if
applicable, capacity) to own its property and to carry on its business as now
conducted, to the extent material to its rights and obligations under this
Agreement.
 
(ii)        Authority.  Such Stockholder has the requisite power and authority
(and, if applicable, capacity) to execute and deliver this Agreement and to
carry out its obligations hereunder in accordance with the terms and provisions
hereof.  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite action on the part of such Stockholder.  This Agreement has
been duly executed and delivered by such Stockholder and constitutes the legally
valid and binding obligation of such Stockholder, enforceable against it in
accordance with its terms.
 
(iii)        No Breach or Default.  The execution, delivery and performance by
such Stockholder of this Agreement and the transactions contemplated hereby will
not constitute a breach of any term or provision of, or a default under (A) any
outstanding indenture, mortgage, loan agreement or other similar Contract or
agreement to which such Stockholder or any of its Affiliates is a party or by
which it or any of its Affiliates or its or their property is bound, (B) if not
an individual, its certificate or articles of incorporation or bylaws or other
governing documents, (C) any law, rule or regulation applicable to such
Stockholder or its properties or assets, or (D) any order, writ, judgment or
decree applicable to such Stockholder, except (in case of each of the foregoing
clauses (A), (C) and (D)) as would not, individually or in the aggregate, be
reasonably expected to have a material and adverse effect on such Stockholder,
the Company, its Affiliates or the transactions contemplated hereby.
 
(iv)        Consents and Approvals.  All material consents, licenses, approvals
and authorizations, if any, and all material filings and registrations, required
from any governmental body, authority, bureau or agency for or on the part of
such Stockholder or any of its Affiliates in connection with its execution and
delivery of this Agreement and its holding of Equity Securities have been
obtained on or prior to the Closing Date.
 
(v)          Company Competitor.  Such Stockholder is not a Company Competitor.
 
44

--------------------------------------------------------------------------------

(b)          Investment Representations.


(i)          Such Stockholder is acquiring its Equity Securities for its own
account and not for the account of any other Person.  Such Stockholder is
acquiring its Equity Securities solely for investment and not with a view to, or
for resale in connection with, the distribution or other disposition thereof
either currently or after the passage of a fixed or determinable period of time
or upon the occurrence or non-occurrence of any predetermined event or
circumstance in violation of the 1933 Act.  Further, such Stockholder
understands that the sale and issuance of the Rights Offering Shares, the
Participation Premium Shares issued to Participating Noteholders, the Plan
Sponsor Backstop Commitment Shares, the Plan Sponsor Backstop Commitment Fee
Shares and the Noteholder Backstop Commitment Fee Shares (each as defined in the
Plan, and collectively, the “Section 4(a)(2) Securities”) have not been
registered under the 1933 Act, applicable state securities laws or the
securities or similar laws of any other jurisdiction whatsoever, and, therefore,
the Section 4(a)(2) Securities cannot be sold, resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
securities and similar laws of each applicable jurisdiction, or unless
exemptions from such registration requirements are available.  Such Stockholder
understands that dispositions of its Equity Securities can be made only (A) as
explicitly permitted or contemplated under the terms of this Agreement, and (B)
in compliance with the 1933 Act and the rules and regulations of the SEC
promulgated thereunder and all applicable state securities and “blue sky” laws;
and such Stockholder understands that the Company is under no obligation to
register the offer or sale of any Equity Securities in any jurisdiction
whatsoever or to assist the Stockholders in complying with any exemption from
registration under the securities or similar laws of any jurisdiction whatsoever
(except to the extent expressly provided in this Agreement).
 
(ii)         Such Stockholder understands that it may bear the economic risk of
an investment in the Equity Securities for an indefinite period of time, and
such Stockholder’s financial situation is such that it can afford to bear the
economic risk of holding its Equity Securities for an indefinite period of time
and suffer a complete loss of its investment in the Company.
 
(iii)        Such Stockholder further acknowledges that there are substantial
risks in making an investment in the Company (including loss of the entire
amount of such investment), that such Stockholder is capable of evaluating the
merits and risks of the investment in the Company and that such Stockholder has
evaluated such risks and determined that the Company Common Shares are a
suitable investment for such Stockholder.  Such Stockholder has such knowledge
and experience in business, financial and tax matters, including experience in
investing in non-listed and non-registered securities, and is a sophisticated
investor capable of utilizing the information made available to it in connection
with its investment in the Equity Securities to evaluate the merits and risks of
its investment in the Company, to make an informed investment decision with
respect thereto and to protect its interests in connection with such investment.
 
(iv)       Such Stockholder and its legal, tax, accounting and financial
advisors have been provided an opportunity to ask questions of and receive
information from a Person or Persons acting on behalf of the Company concerning
the investment in the Company and such other matters as such Stockholder and any
of its advisors have deemed necessary or desirable.
 
Section 7.2           Survival.  Notwithstanding anything to the contrary in
this Agreement, the provisions of this Article VII shall survive the expiration
or sooner termination of this Agreement.
 
45

--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS
 
Section 8.1          Reimbursement of Expenses.  The Company shall pay and
reimburse each of the GSO Stockholders and the Noteholder Backstop Stockholders
for all of their respective reasonable costs and expenses associated with their
due diligence and preparation, negotiation, administration, syndication and
closing of all definitive documentation relating to this Agreement and the
transactions contemplated hereby or in connection herewith (including the
investment in Equity Securities by each of the GSO Stockholders and the
Noteholder Backstop Stockholders (including any bankruptcy or similar process
involving the Company or any of its predecessors in connection therewith)),
including the costs, fees and expense of legal counsel and other third party
advisors.
 
Section 8.2           Termination.
 
(a)         This Agreement shall automatically terminate immediately upon the
earliest to occur of (i) an IPO, (ii) the listing of the Company (or a successor
entity or Affiliate thereof) on an Established OTC Marketplace or on a national
securities exchange, and (iii) a Company Sale as a result of which the GSO
Stockholders owns less than ten percent (10%) of the issued and outstanding
Equity Securities or the equity securities of surviving entity following such
Company Sale (unless waived by the GSO Majority); provided that, notwithstanding
the foregoing, (A) the Director nomination rights set forth in Section
2.1(a)(i)(A), (B) the consent rights set forth in Section 2.6, (C) the
Registration rights of the GSO Stockholders set forth in Section 6.2 and Section
6.3, (D) the deregistration rights set forth in Section 6.16(c) and (E) the
rights and obligations contemplated by Section 6.15, shall, in each case,
survive any termination pursuant to the preceding clause (i) or clause (ii)
(other than with respect to the Director nomination rights set forth in Section
2.1(a)(i)(A) which shall be limited to the extent necessary to comply with
applicable national securities exchange).
 
(b)         Notwithstanding any of the foregoing, the provisions of Section 2.5,
Section 3.3, Section 6.7 and this Article VIII shall survive any termination of
this Agreement.  Nothing in this Section 8.2 shall relieve any party from
liability for any breaches of any provision of this Agreement prior to the
termination thereof in accordance with the foregoing.
 
Section 8.3           Entity Form of Company; Governing Documents.
 
(a)        The Company shall be constituted as a C-corporation; provided that,
for so long as the GSO Stockholders own the number of Company Common Shares
equal to or greater than twenty-five percent (25%) of the Company Common Shares
that they owned, in the aggregate, on the Closing Date (subject to adjustment
for stock splits, stock subdivisions, and other similar actions), the GSO
Majority, with prior notice and consultation with the Debtors may elect to
constitute the Company in a different corporate, company partnership or other
entity form.
 
Section 8.4           Amendments and Waivers.  No amendment, alteration or
modification of this Agreement or waiver of any provision of this Agreement
shall be effective against any of the parties without the prior written approval
of the Board; provided that any amendment that materially and disproportionately
adversely affects the obligations or rights of any Stockholder (or class of
Stockholders) relative to any other Stockholders (or any other classes of
Stockholders) shall require the consent of the Stockholders representing a
majority of the Equity Securities so adversely affected.  The failure of any
party to enforce any provision of this Agreement shall not be construed as a
waiver of such provision and shall not affect the right of such party thereafter
to enforce each provision of this Agreement in accordance with its terms.
 
46

--------------------------------------------------------------------------------

Section 8.5           Successors, Assigns and Transferees.  This Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.
 
Section 8.6           Legends.  All certificates representing Equity Securities
held by each Stockholder shall bear a legend substantially in the following
form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY).  NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT AND (A) PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”
 
Section 8.7          Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified if delivered during
normal business hours of the recipient, if not, then on the next Business Day,
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next Business Day, provided that a copy of such
notice is also sent via nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, (c) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, (d) two (2) Business Days after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt or (e) if delivered by email, on the day of delivery to
the email address specified in this Section 8.7, provided that a copy of such
notice is also sent via nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to such party’s address as set forth below or at such other address as the
party shall have furnished to each other party in writing in accordance with
this provision:
 
if to the Company, to:
 
Legacy Reserves Inc.
303 W. Wall Street, Suite 1800
Midland, TX 79701
Attention: Albert E. Ferrara, III
Email Address: bferrara@legacyreserves.com


47

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
 
Sidley Austin LLP
1000 Louisiana Street, Suite 5900
Houston, TX 77002
Email Addresses: gvlahakos@sidley.com; vsekhon@sidley.com
Attention: George J. Vlahakos & Vijay S. Sekhon


if to the GSO Stockholders, to:
 
with a copy (which shall not constitute notice) to:
 
Latham & Watkins LLP
885 Third Avenue
New York, NY 10011
Facsimile Number: (212) 751-4864
Email Address: jonathan.rod@lw.com
Attention: Jonathan R. Rod, Esq.
 
Section 8.8          Further Assurances.  Without limiting anything contained in
this Agreement and subject thereto, at any time or from time to time after the
Closing Date, the parties hereto agree to cooperate with one another, and at the
request of any other party, to execute and deliver any further reasonable
instruments or documents and to take all such further reasonable action as any
other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.
 
Section 8.9         Entire Agreement.  Except as otherwise expressly set forth
herein, this Agreement and the other agreements contemplated hereby embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way.  For the avoidance of
doubt, nothing in this Section 8.9 shall affect, amend, limit or otherwise
modify the rights and obligations of any Person (including the parties hereto)
under any other written agreement to which such Person is a party (collectively,
“Other Agreements”); provided, however, that in the event of any contradiction
or inconsistency between the provisions of this Agreement and the provisions of
any Other Agreement, the provisions of this Agreement shall control with respect
to the Company, its Subsidiaries and the Stockholders.
 
Section 8.10        Organizational Documents.  In the event that any provisions
of this Agreement conflict or are inconsistent with the provisions of the
Charter or the Bylaws, the provisions of this Agreement shall control, and each
of the parties to this Agreement covenants and agrees to vote its Equity
Securities and to take any other action reasonably requested by the Company or
any Stockholder to amend the Charter or the Bylaws, as the case may be and to
the maximum extent permitted by Applicable Law, so as to avoid or eliminate any
conflict with the provisions hereof.
 
48

--------------------------------------------------------------------------------

Section 8.11        Delays or Omissions.  It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.
 
Section 8.12         Governing Law; Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without reference to the conflicts of law principles thereof
to the extent such principles would require or permit the application of laws of
another jurisdiction.  The parties hereto irrevocably submit to the exclusive
jurisdiction of the Delaware Court of Chancery (or, if the Delaware Court of
Chancery shall be unavailable, any other court of the State of Delaware or, in
the case of claims to which the federal courts have exclusive subject matter
jurisdiction, any federal court of the United States of America sitting in the
State of Delaware) in any action arising out of or relating to this Agreement,
and hereby irrevocably agree that all claims in respect of such action may and
shall be heard and determined in such state or federal court.  The parties
hereto irrevocably waive, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or proceeding
and any rights they may have to transfer or change venue of such action or
proceeding.  The parties hereto further agree, to the fullest extent permitted
by law, that judgment against any of them in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States of America by suit on the
judgment.  EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.  (A) EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.12.
 
Section 8.13        Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
49

--------------------------------------------------------------------------------

Section 8.14        Enforcement.  Each party hereto acknowledges that money
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement are not performed in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.
 
Section 8.15         Titles and Subtitles.  The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
Section 8.16       No Recourse.  Notwithstanding anything to the contrary in
this Agreement, the Company and each Stockholder agrees and acknowledges that no
recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement, shall be had against any former, current or
future director, officer, employee, agent, advisor, attorney, representative,
general or limited partner, stockholder or member of any Stockholder or of any
Affiliate or assignee thereof, or any former, current or future director,
officer, employee, agent, advisor, attorney, representative, general or limited
partner, stockholder or member of the foregoing (each a “Stockholder
Affiliate”), whether by the enforcement of any judgment or assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation, theory
or other Applicable Law or otherwise, it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred, whether by piercing of the corporate (or limited
liability company or limited partnership) veil, by a claim (whether at law, in
equity, in contract, in tort or otherwise), by any Stockholder Affiliate or
assignee thereof, as such for any obligation of any Stockholder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.
 
Section 8.17         Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement may be
executed by facsimile signature(s).
 
Section 8.18        No Partnership.  Nothing in this Agreement and no actions
taken by the parties hereto under this Agreement shall constitute a partnership,
joint venture, association or other co-operative entity between any of the
parties hereto or cause any party hereto to be deemed the agent of any other
party for any purpose.
 
[Remainder of page intentionally left blank]
 
50

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the Closing Date.
 

 
LEGACY RESERVES INC.
     
By: 
/s/ James Daniel Westcott  
Name: James Daniel Westcott
 
Title: Chief Executive Officer




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the Closing Date.
 

 
GSO ENERGY SELECT OPPORTUNITIES FUND AIV-3LP
     
By:

/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-A LP
     
By:
/s/ Marisa J. Beeney    
Name: Maris J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-B LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-C LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-C II LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-D LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory




--------------------------------------------------------------------------------

 
GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO CSF III AIV-3 LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ADGM I LGCY LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
CANYON LR HOLDINGS LLC
     
By:

Canyon Capital Advisors LLC, its    
Investment Advisor
     
By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
 
Title: Authorized Signatory
     
CANYON-SL VALUE FUND, L.P.
     
By:

Canyon Capital Advisors LLC, its    
Investment Advisor
     
By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
 
Title: Authorized Signatory




--------------------------------------------------------------------------------

 
CANYON BLUE CREDIT INVESTMENT
 
FUND L.P.
     
By: Canyon Capital Advisors LLC, its
 
co-Investment Advisor
     
By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
 
Title: Authorized Signatory
     
By: Canyon Partners Real Estate LLC, its
 
co-Investment Advisor
     
By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
 
Title: Authorized Signatory
     
CANYON NZ-DOF INVESTING, L.P.
     
By: Canyon Capital Advisors LLC, its
 
Investment Advisor
     
By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
 
Title: Authorized Signatory
     
CANYON VALUE REALIZATOIN FUND, L.P.
     
By: Canyon Capital Advisors LLC, its
 
Investment Advisor
     
By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
 
Title: Authorized Signatory
     
COLYER INTERESTS, LLC
     
By:
/s/ Wilkie Colyer    
Name: Wilkie Colyer




--------------------------------------------------------------------------------

 
WILKIE S. COLYER, JR. SEP IRA
     
By:
/s/ Wilkie Colyer    
Name: Wilkie Colyer
     
CCC RESOURCES, LTD
     
By:
/s/ Wilkie Colyer    
Name: Wilkie Colyer
     
WILKIE COLYER
     
By:
/s/ Wilkie Colyer    
Name: Wilkie Colyer
     
JCG 2016 HOLDINGS, LP
     
By:
/s/ John C. Goff    
Name: John C. Goff
 
Title: Manager, JCG 2016 Management, LLC, as General Partner
     
THE JOHN C. GOFF 2010 FAMILY TRUST
     
By:
/s/ John C. Goff    
Name: John C. Goff
 
Title: Trustee




--------------------------------------------------------------------------------

 
JOHN C. GOFF (SEP-IRA)
     
By:
/s/ John C. Goff    
Name: John C. Goff
     
KULIK PARTNERS, LP
     
By:
/s/ John C. Goff    
Name: John C. Goff
 
Title: Manager, Kulik GP, LLC, as General Partner
     
CUERNO LARGO PARTNERS, LP
     
By:
/s/ John C. Goff    
Name: John C. Goff
 
Title: Chief Executive Officer, Goff Capital, Inc., as General Partner
     
GOFF FAMILY INVESTMENTS, LP
     
By:
/s/ John C. Goff    
Name: John C. Goff
 
Title: Chief Executive Officer, Goff Capital, Inc., as General Partner
     
THE GOFF FAMILY FOUNDATION
     
By:
/s/ John C. Goff    
Name: John C. Goff
 
Title: Sole Board Member
     
GOFF REN HOLDINGS, LLC
     
By:
/s/ John C. Goff    
Name: John C. Goff
 
Title: Chief Executive Officer, GFS REN GP, LLC, as Manager




--------------------------------------------------------------------------------

 
JILL GOFF ROLLOVER IRA
     
By:
/s/ Jill Goff    
Name: Jill Goff
     
JILL GOFF
     
By:
/s/ Jill Goff    
Name: Jill Goff
     
J.H. LANE PARTNERS MASTER FUND, LP
     
By:
/s/ Haskel Ginsberg    
Name: Haskel Ginsberg
 
Title: CFO
     
MGA INSRUANCE COMPANY, INC.
     
By:
/s/ Terence J. Lynch    
Name: Terence J. Lynch
 
Title: Senior Vice President
     
LINDA E. STALLINGS, WFCS CUSTODIAN ROTH IRA
     
By:
/s/ Linda E. Stallings    
Name: Linda E. Stallings
     
ROBERT W. STALLINGS, WFCS CUSTODIAN ROTH IRA
     
By:
/s/ Robert W. Stallings    
Name: Robert W. Stallings
     
DOUBLELINE INCOME SOLUTIONS FUND
     
By:
/s/ Earl Lariscy    
Name: Earl Lariscy
 
Title: Vice President




--------------------------------------------------------------------------------

SCHEDULE 1
 
GSO STOCKHOLDERS
 


1.
GSO ENERGY SELECT OPPORTUNITIES FUND AIV-3LP


2.
GSO ENERGY PARTNERS-A LP


3.
GSO ENERGY PARTNERS-B LP


4.
GSO ENERGY PARTNERS-C LP


5.
GSO ENERGY PARTNERS-C II LP


6.
GSO ENERGY PARTNERS-D LP


7.
GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP


8.
GSO CSF III AIV-3 LP


9.
GSO ADGM I LGCY LP




--------------------------------------------------------------------------------

SCHEDULE 2
 
NOTEHOLDER BACKSTOP STOCKHOLDERS
 


1.
Canyon LR Holdings LLC


2.
Canyon NZ-DOF Investing, LP


3.
Canyon-SL Value Fund LP


4.
Canyon Blue Credit Investment Fund, LP


5.
Canyon Value Realization Fund, LP


6.
Jill Goff IRA Rollover


7.
Jill Goff


8.
Kulik Partners, LP


9.
JCG 2016 Holdings, LP


10.
John C. Goff 2010 Family Trust


11.
The Goff Family Foundation


12.
Goff Family Investments, LP


13.
John C. Goff (SEP-IRA)


14.
Cuerno Largo Partners, LP


15.
Goff REN Holdings, LLC


16.
DoubleLine Income Solutions Fund


17.
Keith B Ohnmies IRA Contributory


18.
Keith B Ohnmies


19.
Cynda Peralta-Ramos Revocable Trust


20.
Kennedy S Kirkpatrick Irrevocable Trust


21.
Cushman, Louis Blauvelt


22.
Theodore C Anderson


23.
Cameron Curtis Kirkpatrick 1


24.
Cameron Curtis Kirkpatrick 2


25.
Kaleigh Brooke Kirkpatrick


26.
Lori C Canale


27.
Gregg Anigian & D Anigian


28.
Wesson Family Foundation


29.
Patsy C Wesson


30.
Stephen M Dynia 1


31.
Stephen M Dynia 2


32.
Libby Oldham Massie


33.
David S Wesson


34.
Jason Anderson IRA Rollover


35.
Cameron Curtis Kirkpatrick SEP-IRA


36.
Wesson Investments LP


37.
Ralph W Massie MD International


38.
D Wesson & K Kirkpatrick


39.
Ralph W Massie MD


40.
Anigian Family Partnership LTD


41.
Terry A Winchell SEP-IRA


42.
Jason Anderson & Holly Anderson JT TEN


43.
D Wesson & M Wesson-Aleman




--------------------------------------------------------------------------------


44.
Keith B Ohnmies  SEP-IRA


45.
Pamela Phillips IRA Contributory


46.
Keith B Ohnmeis Foundation


47.
J.H. Lane Partners Master Fund LP


48.
MGA Insurance Company, Inc


49.
Colyer Interests, LLC


50.
Wilkie S. Colyer, Jr. SEP IRA


51.
CCC Resources, Ltd


52.
Wilkie S. Colyer, Jr.


53.
Linda E. Stallings, WFCS Custodian Roth IRA


54.
Robert W. Stallings




--------------------------------------------------------------------------------

SCHEDULE 3
 
CAPITALIZATION TABLE
 
[SEE ATTACHED]
 

--------------------------------------------------------------------------------

SCHEDULE 4
 
INITIAL DIRECTORS
 
GSO Designees:
 


1.
Robert Horn

 


2.
Robert W. Baker

 


3.
Valerie Kritsberg

 


4.
David Coppe

 
Noteholder Backstop Director: Rick Betz
 
CEO Director: James Daniel Westcott
 
Officer Director: Kyle M. Hammond
 

--------------------------------------------------------------------------------

SCHEDULE 5
 
INITIAL OFFICERS
 
Name
Title
James Daniel Westcott
Chief Executive Officer
Kyle M. Hammond
President and Chief Operating Officer
Robert L. Norris
Chief Financial Officer
Albert E. Ferrara, III
General Counsel and Corporate Secretary
Cory J. Elliott
Chief Information Officer
Micah C. Foster
Chief Accounting Officer and Controller
John Eklund
Vice President – Permian Basin Operations
David J. Hartmann
Vice President – Corporate Reserves and Planning




--------------------------------------------------------------------------------

EXHIBIT A
 
Joinder Agreement
 
Reference is hereby made to the Stockholders Agreement (the “Stockholder
Agreement”), dated as of December 11, 2019, by and among by and among Legacy
Reserves Inc., a Delaware corporation, each of the Persons who are listed on
Schedule 1 thereto, each of the Persons who are listed on Schedule 2 thereto,
and each Person who later became a party thereto pursuant to Article IV thereof.
 
The undersigned agrees, by execution hereof, to become a party to, to adhere to
and to be bound by the terms and provisions of the Stockholders Agreement as a
[TYPE OF STOCKHOLDER] party thereto and to have the rights and obligations of a
[TYPE OF STOCKHOLDER ].  Without limiting the generality of the foregoing, the
undersigned hereby makes the representations and warranties set forth in Section
7.1 of the Stockholders Agreement anew, with respect to itself, as of the date
of this Joinder Agreement.  Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Stockholders Agreement.
 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
__________ ___, ____.
 
[NAME OF NEW STOCKHOLDER]
     
 
Name:
 
Title:
 



Acknowledged by:
     
LEGACY RESERVES INC.
     
By:
 

Name:
 
Title:
 




--------------------------------------------------------------------------------

EXHIBIT B
 
Form of ROFO Response
 
This ROFO Response is made as of the date written below by the undersigned GSO
Stockholder(s) in accordance with the Stockholders Agreement dated as of
December 11, 2019 (the “Stockholders Agreement”) by and among the Company and
the other Persons who are or become party thereto from time to time. 
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Stockholders Agreement.
 
In response to the ROFO Notice dated as of [●] delivered by the Transferring
ROFO Stockholder, regarding a proposed Transfer of ROFO Shares as set forth in
such ROFO Notice, the undersigned GSO Stockholder(s) hereby confirm(s)
[its/their] good faith interest in acquiring [●] ROFO Shares in accordance with
the Stockholders Agreement at the following Desired Price per Share: $[●].
 

 
[NAME OF GSO STOCKHOLDER(S)]
 
By:
 
Name:
 
Title:
 
Date:






--------------------------------------------------------------------------------